Exhibit 10.1

EXECUTION VERSION

 

DEUTSCHE BANK AG NEW YORK

BRANCH

DEUTSCHE BANK SECURITIES INC.

60 Wall Street

New York, New York 10005

  

BANK OF AMERICA, N.A.

MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED

One Bryant Park

New York, New York 10036

November 18, 2015

ON Semiconductor Corporation

5005 E. McDowell Road

Phoenix, AZ 85008

Attention: Bernard Gutmann, Chief Financial Officer

Project Falcon

$2,700,000,000 Senior Secured Credit Facilities

Commitment Letter

Ladies and Gentlemen:

You have advised each of Deutsche Bank AG New York Branch (“DBNY”), Deutsche
Bank Securities Inc. (“DBSI” and, together with DBNY, collectively, “DB”), Bank
of America, N.A. (“Bank of America”) and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (together with its designated affiliates, “MLPFS” and, together
with Bank of America and DB, the “Agents”, “we” or “us”) that you intend to
consummate the Transaction (such term and each other capitalized term used but
not defined herein having the meaning assigned to such term in the Transaction
Description attached hereto as Exhibit A or in the Term Sheet or Summary of
Additional Conditions referred to below).

 

  1. Commitments.

In connection with the foregoing, (i) each of DBNY and Bank of America (together
with any Additional Agent (or its lending affiliate) that becomes a party hereto
as provided in Section 2 below, collectively, the “Initial Lenders”) is pleased
to advise you of its several (and not joint) commitment to provide 50% and 50%,
respectively, of the principal amount of the Term Loan Facility, (ii) each of
DBNY and Bank of America (collectively, the “Initial Revolving Lenders”) is
pleased to advise you of its several (and not joint) commitment to provide 50%
and 50%, respectively, of the principal amount of the Initial Revolving Credit
Facility and (iii) each Additional Agent (or its lending affiliate) that becomes
a party hereto as provided in Section 2 below (collectively, the “Incremental
Revolving Lenders”) is pleased to advise you, upon its execution of the
applicable joinder documentation referred to below, of its several (and not
joint) commitment to provide a percentage of the RCF Additional Commitments
specified in such joinder documentation hereto, in each case, upon the terms and
subject to the conditions set forth or referred to in this commitment letter
(together with the exhibits attached hereto, this “Commitment Letter”), in the
Summary of Principal Terms and Conditions attached hereto as Exhibit B (the
“Term Sheet”) and the Summary of Additional Conditions Precedent attached hereto
as Exhibit C (the “Summary of Additional Conditions”).



--------------------------------------------------------------------------------

  2. Titles and Roles.

You hereby appoint (a) DBSI and MLPFS to act, and DBSI and MLPFS hereby agree to
act, as joint book running managers and joint lead arrangers for each of the
Senior Secured Credit Facilities (in such capacity, the “Joint Lead Arrangers”)
and (b) DBNY to act, and DBNY hereby agrees to act, as sole administrative agent
and collateral agent for each of the Senior Secured Credit Facilities, in each
case upon the terms and subject to the conditions set forth or referred to in
this Commitment Letter. Each Agent will perform the duties and exercise the
authority customarily performed and exercised by it in the foregoing roles. It
is agreed that DBSI will have “left side” designation and shall appear on the
top left of the cover page of any marketing materials for any of the Senior
Secured Credit Facilities and will have all rights and responsibilities
customarily associated with such position and such name placement.

In connection with the syndication of the Senior Secured Credit Facilities, at
the Joint Lead Arrangers’ option, any Agent and/or one or more affiliates
thereof may also be designated as “Syndication Agent”, “Documentation Agent” or
such other titles as may be deemed appropriate or desirable by the Joint Lead
Arrangers. In addition, the Joint Lead Arrangers shall have the right (in
consultation with you) to award one or more of the roles or titles described
above, or such other titles as may be determined by the Joint Lead Arrangers, to
one or more other Lenders or affiliates thereof reasonably acceptable to you and
below, in each case as determined by the Joint Lead Arrangers. You agree that,
except as contemplated above, no other agents, co-agents or arrangers will be
appointed, no other titles will be awarded and no compensation (other than that
expressly contemplated by this Commitment Letter and the Fee Letter referred to
below) will be paid in connection with the Senior Secured Credit Facilities
unless you and we shall so agree; provided that, at any time on or prior to the
15th business day following your execution and delivery of this Commitment
Letter, you may (in consultation with the Joint Lead Arrangers) appoint up to
four additional agents, co-agents, arrangers, bookrunners, or managers
reasonably acceptable to the Joint Lead Arrangers for each of the Senior Secured
Credit Facilities (any such agent, co-agent, arranger, bookrunner or manager, an
“Additional Agent”) and the aggregate economics payable to the Additional Agents
in respect of the Senior Secured Credit Facilities shall not exceed the sum of
(x) the TL Fee Re-Allocation Percentage (as defined below) of the total
economics in respect of the Term Loan Facility which would otherwise be payable
to the Agents party hereto on the date hereof pursuant to the Fee Letter
(exclusive of any fees payable to an administrative agent or collateral agent in
its capacity as such) and (y) such fees as are payable to the Additional Agents
(or their affiliates) in respect of the RCF Additional Commitments pursuant to
the Fee Letter (it being understood that (i) each Additional Agent (or its
applicable affiliate) shall commit on a several (and not joint) basis to provide
all or a portion of the RCF Additional Commitments, (ii) the commitments assumed
by each such Additional Agent (or its applicable affiliate) for the Term Loan
Facility will be in proportion to the economics allocated to such Additional
Agent (or its applicable affiliate) in respect thereof, and (iii) (a) the
commitments of the Initial Lenders hereunder in respect of the Term Loan
Facility will be reduced on a pro rata basis by the amount of the commitments of
each Additional Agent (or its relevant affiliate) under the Term Loan Facility
and (b) the commitments of the Initial Lenders hereunder in respect of the
Initial Revolving Credit Facility

 

-2-



--------------------------------------------------------------------------------

will be reduced on a pro rata basis by the RCF Additional Commitments; provided
that, the reduction in the Initial Lenders’ commitments with respect to the
Initial Revolving Credit Facility pursuant to this clause (b) shall not exceed
$100.0 million in the aggregate and any RCF Additional Commitments in excess of
$100.0 million shall constitute the Revolving Credit Facility Increase Amount,
and the commitments of each Additional Agent (or its relevant affiliate) in
respect of the Revolving Credit Facility Increase Amount shall become effective,
in each case upon the execution of customary joinder documentation satisfactory
to the Joint Lead Arrangers, whereupon such Additional Agent shall become an
“Agent”, “Initial “Lender”, “Incremental Revolving Lender” and “Joint Lead
Arranger” hereunder.

As used herein, the term “TL Fee Re-Allocation Percentage” means 20% multiplied
by (x) 1 or, if less than 1, (y) a fraction the numerator of which is equal to
the aggregate amount of RCF Additional Commitments provided by Additional Agents
(and/or their applicable affiliates) under this Commitment Letter and the
denominator of which is $100.0 million.

 

  3. Syndication.

We reserve the right, prior to and/or after the execution of definitive
documentation for the Senior Secured Credit Facilities (the “Senior Secured
Credit Documentation”), to syndicate all or a portion of our commitments with
respect to the Senior Secured Credit Facilities to a group of banks, financial
institutions and other lenders (together with the Initial Lenders, the
“Lenders”) identified by us in consultation with you pursuant to a syndication
to be managed exclusively by the Joint Lead Arrangers, provided that we will not
syndicate to (i) those persons identified by you in writing to us prior to the
date hereof or (ii) bona fide competitors of the Borrower, any of its
subsidiaries or the Acquired Business that are identified in writing by you
prior to the date hereof (such persons, together with any person that is clearly
identifiable as an affiliate of such person on the basis of its name,
collectively, the “Disqualified Institutions”); provided, that the Borrower,
upon reasonable written notice to the Joint Lead Arrangers after the date hereof
(or, after the Closing Date, the Administrative Agent), shall be permitted to
supplement in writing the list of persons that are Disqualified Institutions to
the extent such supplemented person is or becomes a bona fide competitor of the
Borrower, any of its subsidiaries or the Acquired Business; provided, however,
that such supplementation shall not apply retroactively to disqualify any
parties that have previously acquired an assignment or participation interest in
the Loans; and provided, further, that a competitor or an affiliate of a
competitor shall not include any bona fide debt fund or investment vehicle
(other than a person which is excluded pursuant to clause (i) above). All
aspects of the syndication of the Senior Secured Credit Facilities, including,
without limitation, timing, potential syndicate members to be approached,
titles, allocations and division of fees, shall be determined by (and
coordinated through) the Joint Lead Arrangers in consultation with you.

We intend to commence our syndication efforts with respect to the Senior Secured
Credit Facilities following your execution and delivery to us of this Commitment
Letter and, until the earlier to occur of (i) a Successful Syndication (as
defined in the Fee Letter) and (ii) 60 days after the Closing Date (such period,
the “Syndication Period”), you agree actively to assist (and to use your
commercially reasonable efforts to cause the Acquired Business to actively
assist) us in completing a syndication that is reasonably satisfactory to us.
Such assistance shall include (a) your using commercially reasonable efforts to
ensure that any syndication efforts benefit from

 

-3-



--------------------------------------------------------------------------------

your existing lending and investment banking relationships, (b) direct contact
between your senior management, representatives and advisors (and, to the extent
not in contravention of the Acquisition Agreement, your using commercially
reasonable efforts to cause direct contact between senior management,
representatives and advisors of the Acquired Business) on the one hand and the
proposed Lenders and rating agencies identified by the Joint Lead Arrangers on
the other hand, at times and places reasonably requested by the Joint Lead
Arrangers, (c) assistance by you (and, to the extent not in contravention of the
Acquisition Agreement, your using commercially reasonable efforts to cause the
assistance by the Acquired Business) in the prompt preparation of a Confidential
Information Memorandum for the Senior Secured Credit Facilities and other
marketing materials and information reasonably deemed necessary by the Joint
Lead Arrangers to complete a Successful Syndication (collectively, the
“Information Materials”) for delivery to potential syndicate members and
participants prior to the commencement of the Marketing Period, including,
without limitation, estimates, forecasts, projections and other forward-looking
financial information regarding the future performance of the Borrower and its
subsidiaries (collectively, the “Projections”), (d) the hosting, with the Joint
Lead Arrangers, of one or more meetings and/or conference calls with prospective
Lenders at such times and places as the Joint Lead Arrangers may reasonably
request, (e) your ensuring (or, in the case of the Acquired Business, to the
extent not in contravention of the Acquisition Agreement, your using
commercially reasonable efforts to ensure) that there will not be any
announcement, offering, placement or arrangement of issues of debt securities or
credit facilities of, or on behalf of, you, your subsidiaries or the Acquired
Business (including refinancings and renewals of debt but excluding the Senior
Secured Credit Facilities, incurrences of revolving loans and other extensions
of credit under the Existing Credit Agreement, debt expressly permitted to be
incurred by the Acquired Business under the Acquisition Agreement (as in effect
on the date hereof) and other indebtedness that has otherwise been consented to
by the Joint Lead Arrangers), without the consent of the Joint Lead Arrangers,
if such announcement, offering, placement or arrangement would reasonably be
expected to impair the primary syndication of the Senior Secured Credit
Facilities, and (g) your using commercially reasonable efforts to obtain
(i) public ratings for the Term Loan Facility (of any level), from each of
Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investor’s Services, Inc.
(“Moody’s”), and (ii) a public corporate rating and a public corporate family
rating of the Borrower (of any level) from S&P and Moody’s, respectively, in
each case prior to the launch of the primary syndication of the Senior Secured
Credit Facilities. Notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letter, (i) none of the foregoing (including the
obtaining of the ratings referenced above) shall constitute a condition to the
commitments hereunder or the funding of the Senior Secured Credit Facilities on
the Closing Date and (ii) except as expressly provided in paragraph 8 of the
Summary of Additional Conditions, neither the commencement nor the completion of
the syndication of the Senior Secured Credit Facilities shall constitute a
condition precedent to the Closing Date.

You hereby acknowledge that (a) the Agents will make available Information (as
defined below) and Projections, and the documentation relating to the Senior
Secured Credit Facilities referred to in the paragraph below, to the proposed
syndicate of Lenders (which will exclude Disqualified Institutions) by
transmitting such Information, Projections and documentation through Intralinks,
Debtdomain, SyndTrak Online, the internet, email or similar electronic
transmission systems and (b) certain of the Lenders may be “public side” Lenders
(i.e., Lenders

 

-4-



--------------------------------------------------------------------------------

that (i) have personnel that wish only to receive information and documentation
that is publicly available and (ii) do not wish to receive material non-public
information with respect to the Borrower and its subsidiaries, the Acquired
Business or their respective securities). You further agree, at the request of
the Joint Lead Arrangers, to assist in the prompt preparation of a version of
the Confidential Information Memorandum and other marketing materials and
presentations to be used in connection with the syndication of the Senior
Secured Credit Facilities, consisting exclusively of information and
documentation that is either (i) publicly available and (ii) not material with
respect to the Borrower, the Acquired Business or their respective subsidiaries
or any of their respective securities for purposes of foreign, United States
Federal and state securities laws (all such information and documentation being
“Public Lender Information” and with any information and documentation that is
not Public Lender Information being referred to herein as “Private Lender
Information”).

It is understood that in connection with your assistance described above,
customary authorization letters will be included in any such Confidential
Information Memorandum that authorize the distribution thereof to prospective
Lenders, represent that the additional version of the Confidential Information
Memorandum does not include any material non-public information and exculpate us
with respect to any liability related to the use of the contents of such
Confidential Information Memorandum or any related offering and marketing
materials by the recipients thereof and exculpate you and the Acquired Business
with respect to any liability related to the misuse of the contents of such
Confidential Information Memorandum or any related offering and marketing
materials by the recipients thereof. Before distribution of any such
Confidential Information Memorandum or any related offering and marketing
materials, each document to be disseminated by the Joint Lead Arrangers (or any
other Agent) to any Lender in connection with the Senior Secured Credit
Facilities will be identified by you as either (i) containing Private Lender
Information or (ii) containing solely Public Lender Information.

You further agree that the following documents may be distributed as Public
Lender Information, unless you advise the Joint Lead Arrangers in writing
(including by email) within a reasonable time prior to their intended
distribution that such materials should only be distributed as Private Lender
Information: (a) administrative materials prepared by the Joint Lead Arrangers
for prospective Lenders (such as a lender meeting invitation, bank allocation,
if any, and funding and closing memoranda), (b) customary marketing term sheets
and notification of changes in the Senior Secured Credit Facilities’ terms and
conditions, (c) drafts and final versions of the Senior Secured Credit
Documentation and (d) publicly available financial statements of the Borrower
and the Acquired Business and its subsidiaries.

 

  4. Information.

You represent and warrant (and with respect to Information (as defined below)
relating to the Acquired Business, to the best of your knowledge prior to the
Closing Date) that (a)(i) no written information which has been or is hereafter
furnished by you or on your behalf in connection with the transactions
contemplated hereby (other than the Projections, other forward-looking
information and information of a general economic or industry specific nature)
and (ii) no other information given at information meetings for potential
syndicate members and supplied or approved by you or on your behalf (other than
the Projections, other forward-looking information and information of a general
economic or industry specific nature) (such written

 

-5-



--------------------------------------------------------------------------------

information and other information being referred to herein collectively as the
“Information”) taken as a whole contained (or, in the case of Information
furnished after the date hereof, will contain), as of the time it was (or
hereafter is) furnished, any material misstatement of fact or omitted (or will
omit) as of such time to state any material fact necessary to make the
statements therein taken as a whole not misleading, in light of the
circumstances under which they were (or hereafter are) made and (b) the
Projections that have been or will be made available to the Joint Lead Arrangers
by you or any of your representatives have been or will be prepared in good
faith based upon assumptions that the preparer believes to be reasonable at the
time made and at the time such Projections are made available to the Joint Lead
Arrangers, it being recognized by the Agents that such Projections are not to be
viewed as facts and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results, and
that no assurance can be given that the projected results will be realized. You
agree that if at any time prior to the later of (x) the Closing Date and (y) the
expiration of the Syndication Period, any of the representations and warranties
in the preceding sentence would (to the best of your knowledge, with respect to
Information relating to the Acquired Business prior to the Closing Date) be
incorrect in any material respect if the Information and Projections were being
furnished, and such representations and warranties were being made, at such
time, then you will promptly supplement the Information and the Projections so
that (to the best of your knowledge, with respect to the Information relating to
the Acquired Business prior to the Closing Date) such representations and
warranties will be correct in all material respects under those circumstances.
You understand that, in arranging and syndicating the Senior Secured Credit
Facilities, we will be entitled to use and rely on the Information and the
Projections without responsibility for independent verification thereof and do
not assume responsibility for the accuracy or completeness of the Information or
the Projections.

 

  5. Conditions Precedent.

Each Initial Lender’s commitment hereunder, and each Agent’s agreement to
perform the services described herein, are subject only to the satisfaction of
the conditions set forth in Exhibit B hereto under the heading “Conditions
Precedent” and in the Summary of Additional Conditions.

Notwithstanding anything set forth in this Commitment Letter, the Term Sheet,
the Fee Letter or the Senior Secured Credit Documentation, or any other letter
agreement or other undertaking concerning the financing of the Acquisition to
the contrary, (i) the only representations the accuracy of which shall be a
condition to the availability of the Senior Secured Credit Facilities on the
Closing Date shall be (x) such of the representations made by (or relating to)
the Acquired Business in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that you have (or your
applicable affiliate has) the right (determined without regard to any notice
requirement) to terminate your (or your affiliate’s) obligations (or to refuse
to consummate the Acquisition) under the Acquisition Agreement as a result of a
breach of such representations (the “Acquisition Agreement Representations”) and
(y) the Specified Representations (as defined below) and (ii) the terms of the
Senior Secured Credit Documentation shall be in a form such that they do not
impair the availability of the Senior Secured Credit Facilities on the Closing
Date if the conditions set forth in Exhibit B hereto under the heading
“Conditions Precedent” and in the Summary of Additional Conditions are satisfied
(it being understood that (I) to the extent any Collateral referred to in the
Term

 

-6-



--------------------------------------------------------------------------------

Sheet may not be perfected by (A) the filing of a UCC financing statement,
(B) taking delivery and possession of a stock certificate of U.S. organized
entities (except, in the case of the Acquired Business, with respect to any
stock certificates that have not been made available to you on or prior to the
Closing Date after your use of commercially reasonable efforts to obtain such
stock certificates) or (C) the filing of a short-form security agreement with
the United States Patent and Trademark Office or the United States Copyright
Office, if the perfection of the Administrative Agent’s security interest in
such Collateral may not be accomplished prior to the Closing Date after your use
of commercially reasonable efforts to do so, then the perfection of the security
interest in such Collateral shall not constitute a condition precedent to the
availability of the Senior Secured Credit Facilities on the Closing Date but,
instead, may be accomplished within 60 days after the Closing Date (or such
longer period after the Closing Date reasonably acceptable to the Administrative
Agent) and (II) nothing in preceding clause (ii) shall be construed to limit the
applicability of the individual conditions expressly set forth in Exhibit B
hereto under the heading “Conditions Precedent” or the Summary of Additional
Conditions). For purposes hereof, “Specified Representations” means the
representations and warranties set forth in the Term Sheet relating to legal
existence, corporate power and authority relating to the entering into and
performance of the Senior Secured Credit Documentation, the due authorization,
execution, delivery, validity and enforceability of the Senior Secured Credit
Documentation, no conflicts of Senior Secured Credit Documentation with or
violations of (x) applicable material laws to the extent resulting in a Target
Material Adverse Effect and (y) organizational documents, Federal Reserve
regulations, the Investment Company Act of 1940, as amended, solvency of the
Borrower and its subsidiaries on a consolidated basis as of the Closing Date
(after giving pro forma effect to the Transaction), PATRIOT Act/“know your
customer” laws, sanctions and anti-terrorism laws, anti-corruption laws and,
subject to subclause (I) of the last parenthetical appearing in the preceding
sentence, the creation, validity and perfection of the security interests
granted in the proposed Collateral. The provisions of this paragraph are
referred to as the “Funds Certain Provisions”.

You agree that we will have the right to communicate and consult with you and
your affiliates with respect to your and their rights and remedies under the
Acquisition Agreement.

 

  6. Fees.

As consideration for the Initial Lenders’ commitments hereunder, and each
Agent’s agreement to perform the services described herein, you agree to pay (or
cause to be paid) to each Agent the fees to which such Agent is entitled set
forth in this Commitment Letter and in the fee letter dated the date hereof and
delivered herewith with respect to the Senior Secured Credit Facilities (the
“Fee Letter”).

 

  7. Expenses; Indemnification.

To induce each Agent to issue this Commitment Letter and to proceed with the
Senior Secured Credit Documentation, you hereby agree that (i) all reasonable
and documented out-of-pocket fees and expenses (including the reasonable and
documented fees and expenses of counsel and consultants) of each Agent and its
respective affiliates arising in connection with the preparation, negotiation,
execution and delivery of this Commitment Letter, the Fee Letter, the Senior
Secured Credit Facilities and the Senior Secured Credit Documentation (including
in

 

-7-



--------------------------------------------------------------------------------

connection with our due diligence and syndication efforts) and (ii) all
documented out-of-pocket fees and expenses (including the reasonable fees and
expenses of counsel and consultants) of each Agent and its respective affiliates
arising in connection with the enforcement of this Commitment Letter, the Fee
Letter, the Senior Secured Credit Facilities and the Senior Secured Credit
Documentation, shall in the case of each of clauses (i) and (ii) be for your
account (and that you shall promptly reimburse such Agent and its affiliates for
all such fees and expenses paid or incurred by them), whether or not the
Transaction is consummated; provided that you shall only be responsible for the
fees and expenses of one primary counsel acting for the Agents (taken as a
whole) for each of the Senior Secured Credit Facilities, one regulatory counsel
in each applicable specialty and one local or foreign counsel for each relevant
jurisdiction as may be necessary or advisable in the judgment of the Agents;
provided, further, that in the case of clause (i), such costs and expenses shall
not exceed $250,000 (the “Expense Cap”) if the Closing Date does not occur,
unless otherwise agreed by you. The Agents shall use good faith efforts to
notify you when fees and expenses of the type referred to in clause (i) of the
preceding sentence equal $200,000 and, thereafter, use good faith efforts to
notify you of each additional $100,000 in such fees and expenses (it being
understood, however, that any failure to provide such notice shall not limit
your reimbursement obligations hereunder).

You further agree to indemnify and hold harmless each Agent, each Additional
Agent and each other agent or co-agent (if any) designated by the Joint Lead
Arrangers with respect to the Senior Secured Credit Facilities (each, a
“Co-Agent”) and their respective affiliates and controlling persons and the
respective directors, officers, employees, representatives, advisors and agents
of each of the foregoing (each, an “Indemnified Person”) from and against any
and all actions, suits, proceedings (including any investigations or inquiries),
claims, losses, damages, liabilities or expenses of any kind or nature
whatsoever which may be incurred by or asserted against or involve any Agent,
any Co-Agent or any other such Indemnified Person as a result of or arising out
of or in any way related to or resulting from the Transaction, this Commitment
Letter or the Fee Letter and, upon demand, to pay and reimburse each Agent, each
Co-Agent and each other Indemnified Person for any reasonable and documented
legal or other out-of-pocket expenses paid or incurred in connection with
investigating, defending or preparing to defend any such action, suit,
proceeding (including any inquiry or investigation) or claim (whether or not any
Agent, any Co-Agent or any other such Indemnified Person is a party to any
action or proceeding out of which any such expenses arise or such matter is
initiated by a third party or by you or any of your affiliates); provided,
however, that you shall not have to indemnify any Indemnified Person against any
loss, claim, damage, expense or liability to the extent same resulted from the
gross negligence, willful misconduct or bad faith of such Indemnified Person (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment); and provided, further, that you shall be responsible for the fees and
expenses of only one counsel for all Indemnified Persons in connection with
indemnification claims arising out of the same facts or circumstances and, if
reasonably necessary or advisable in the judgment of the Agents, a single
regulatory counsel in each applicable specialty and a single local or foreign
counsel to the Indemnified Persons in each relevant jurisdiction and, solely in
the case of an actual or perceived conflict of interest, one additional
regulatory counsel in each applicable specialty and one local or foreign counsel
in each applicable jurisdiction to the affected Indemnified Persons. No
Indemnified Person shall be responsible or liable to you or any other person or
entity for (x) any damages arising from the use by others of information or
other materials obtained through electronic, telecommunications, internet-based
or other information transmission systems

 

-8-



--------------------------------------------------------------------------------

(including IntraLinks, SyndTrak Online or email), except to the extent such
damages have resulted from the willful misconduct, gross negligence or bad faith
of such Indemnified Person (as determined by a court of competent jurisdiction
in a final and non-appealable judgment) or (y) any indirect, special, exemplary,
incidental, punitive or consequential damages (including, without limitation,
any loss of profits, business or anticipated savings) which may be alleged as a
result of this Commitment Letter, the Fee Letter or the financing contemplated
hereby. For the avoidance of doubt, the provisions of this paragraph shall not
affect the Expense Cap as it may apply to fees and expenses expressly covered by
clause (i) of the preceding paragraph.

 

  8. Sharing Information; Absence of Fiduciary Relationship; Affiliate
Activities.

Each Agent reserves the right to employ the services of its affiliates
(including, in the case of DB, Deutsche Bank AG) in providing services
contemplated by this Commitment Letter and the Fee Letter and to allocate, in
whole or in part, to its affiliates certain fees payable to such Agent in such
manner as such Agent and its affiliates may agree in their sole discretion. You
acknowledge that (i) each Agent may share with any of its affiliates, and such
affiliates may share with such Agent, any information related to the
Transaction, you, the Acquired Business (and your and their respective
subsidiaries and affiliates), or any of the matters contemplated hereby and
(ii) each Agent and its affiliates may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which you or your subsidiaries may have conflicting
interests regarding the transactions described herein or otherwise. No Agent
will, however, furnish confidential information obtained from you by virtue of
the transactions contemplated by this Commitment Letter or its other
relationships with you to other companies (other than your affiliates). You also
acknowledge that no Agent has any obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained by it from other companies.

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and us is intended to be or has been created in respect
of any of the transactions contemplated by this Commitment Letter, irrespective
of whether we or our affiliates have advised or are advising you on other
matters, (b) we, on the one hand, and you, on the other hand, have an
arms-length business relationship that does not directly or indirectly give rise
to, nor do you rely on, any fiduciary duty on our part, (c) you are capable of
evaluating and understanding, and you understand and accept, the terms, risks
and conditions of the transactions contemplated by this Commitment Letter,
(d) you have been advised that we and our affiliates are engaged in a broad
range of transactions that may involve interests that differ from your interests
and that we and our affiliates have no obligation to disclose such interests and
transactions to you by virtue of any fiduciary, advisory or agency relationship,
and (e) you waive, to the fullest extent permitted by law, any claims you may
have against us or our affiliates for breach of fiduciary duty or alleged breach
of fiduciary duty and agree that we and our affiliates shall have no liability
(whether direct or indirect) to you in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of you,
including your stockholders, employees or creditors.

You further acknowledge that each of DBSI and MLPFS is a full service securities
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, DBSI, MLPFS and/or their

 

-9-



--------------------------------------------------------------------------------

respective affiliates may provide investment banking and other financial
services to, and/or acquire, hold or sell, for their own accounts and the
accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, you, the Acquired
Business and your and its respective subsidiaries and other companies with which
you, your subsidiaries or the Acquired Business may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by DBSI, MLPFS, any of their respective affiliates or any of their
respective customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.

Each Agent or its affiliates may also co-invest with, make direct investments
in, and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of you, your subsidiaries, the
Acquired Business or other companies which may be the subject of the
arrangements contemplated by this Commitment Letter or engage in commodities
trading with any thereof.

You acknowledge that you have been advised of the roles of DB and MLPFS and/or
their respective affiliates as buy-side advisors to you in connection with the
Transaction and that, in such capacity, DB and MLPFS and/or their respective
affiliates are not advising you to enter into this Commitment Letter or advising
you with respect to any financing contemplated herein. You acknowledge and agree
that you (together with your legal and other advisors) are independently
evaluating this Commitment Letter and any provision of financing contemplated
herein and are fully aware of any conflicts of interest which may exist as a
result of DB’s and MLPFS’ engagement hereunder and the engagement of DB and
MLPFS and/or their respective affiliates as buy-side advisors to you. You
acknowledge and agree to such retentions, and further agree not to assert any
claim you might allege based on any actual or potential conflicts of interest
that might be asserted to arise or result from, on the one hand, the engagement
of DB and MLPFS hereunder or any arrangement, underwriting or provision by DB
and MLPFS and/or their respective affiliates of any financing in connection with
the Transactions and, on the other hand, DB’s and MLPFS’ and/or their respective
affiliates’ roles as buy-side advisors to you in connection with the
Transactions. Each of DB and MLPFS acknowledges (i) the role of MLPFS and/or its
affiliates as a buy-side advisor to you in connection with the Transaction and
(ii) that such relationship does not create any fiduciary duty or
responsibilities to the other Agents on the part of either DB or MLPFS and/or
their respective affiliates.

 

  9. Confidentiality.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance
shall be disclosed, directly or indirectly, by you to any other person or entity
except (a) to your and your affiliates’ officers, directors, employees,
attorneys, accountants and advisors who are directly involved in the
consideration of this matter and on a confidential and need-to-know basis,
(b) as required by applicable law or compulsory legal process or in connection
with any pending legal proceeding (in which case you agree, to the extent
permitted by applicable law, to inform us promptly thereof) or regulatory review
or (c) if the Agents consent in writing to such proposed disclosure; provided
that (i) you may disclose this Commitment Letter and the contents hereof (but
you may

 

-10-



--------------------------------------------------------------------------------

not disclose the Fee Letter or the contents thereof) to the Acquired Business,
its affiliates and their respective officers, directors, employees, attorneys,
accountants and advisors, in each case who are directly involved in the
consideration of this matter and on a confidential and need-to-know basis
(provided that you also may disclose the “market flex” provisions of the Fee
Letter (subject to redactions satisfactory to the Agents) to such persons),
(ii) you may disclose the Term Sheet and the other exhibits and annexes to the
Commitment Letter, and the contents thereof, to any rating agencies in
connection with obtaining ratings for the Borrower and the Term Loan Facility,
(iii) you may disclose the aggregate fee amounts contained in the Fee Letter as
part of a generic disclosure of aggregate sources and uses related to fee
amounts applicable to the Transaction to the extent customary or required in any
public filing relating to the Transaction and (iv) to the extent portions
thereof have been redacted in a manner to be mutually agreed upon, in
consultation with the Joint Lead Arrangers, you may disclose the Fee Letter and
the contents thereof to any prospective Additional Agent reasonably acceptable
to the Agents and to such Additional Agent’s respective officers, directors,
employees, attorneys, accountants and advisors, in each case on a confidential
basis.

Each Agent and its affiliates will use all confidential information provided to
it or such affiliates by or on behalf of you hereunder solely for the purpose of
providing the services which are the subject of this Commitment Letter and shall
treat confidentially all such information; provided that nothing herein shall
prevent any Agent from disclosing any such information (a) pursuant to the order
of any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such Agent, to the extent permitted by law, agrees to
inform you promptly thereof), (b) upon the request or demand of any regulatory
authority or self-regulatory body having jurisdiction or oversight over such
Agent or any of its affiliates, their businesses or operations, (c) to the
extent that such information becomes publicly available other than by reason of
improper disclosure by such Agent or any of its affiliates, (d) to the extent
that such information is received by such Agent from a third party that is not
to its knowledge subject to confidentiality obligations to you or the Acquired
Business, (e) to the extent that such information is independently developed by
such Agent, (f) to such Agent’s affiliates and its and their respective
employees, legal counsel, independent auditors and other experts or agents who
need to know such information in connection with the Transaction and are
informed of the confidential nature of such information, (g) to potential
Lenders, participants or assignees or any potential counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
of its affiliates or any of their respective obligations, in each case who agree
(which may be oral or pursuant to customary syndication practice) to be bound by
the terms of this paragraph (or language substantially similar to this
paragraph), (h) for purposes of establishing a “due diligence” defense, (i) to
enforce their respective rights hereunder or under the Fee Letter, or (j) to the
extent permitted by Section 11 hereof in respect of the customary advertisements
and promotional materials contemplated thereby. Each Agent’s obligations under
this paragraph shall automatically terminate and be superseded by the
confidentiality provisions in the Senior Secured Credit Documentation upon the
execution and delivery of the Senior Secured Credit Documentation and initial
funding thereunder or shall expire on the second anniversary of the date of your
acceptance of this Commitment Letter, whichever occurs earlier.

 

-11-



--------------------------------------------------------------------------------

  10. Assignments; Etc.

This Commitment Letter and the Fee Letter (and your rights and obligations
hereunder and thereunder) shall not be assignable by you without the prior
written consent of each Agent (and any attempted assignment without such consent
shall be null and void), are intended to be solely for the benefit of the
parties hereto and thereto (and Indemnified Persons), are not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto and thereto (and Indemnified Persons) and may not be relied upon
by any person or entity other than you and the other parties hereto and thereto
(and Indemnified Persons). Each Initial Lender may assign its commitment
hereunder to one or more prospective Lenders in consultation with you; provided
that, except with respect to assignments to an Additional Agent as contemplated
above, (a) no Initial Lender shall be relieved or novated from any of its
obligations hereunder (including its obligation to fund the Senior Secured
Credit Facilities on the Closing Date) in connection with any syndication,
assignment or participation of the Senior Secured Credit Facilities, including
its commitments in respect thereof, until the initial funding of the Senior
Secured Credit Facilities on the Closing Date, (b) no assignment or novation
shall become effective (as between you and an Initial Lender) with respect to
all or any portion of any Initial Lender’s commitments in respect of the Senior
Secured Credit Facilities until the initial funding of the Senior Secured Credit
Facilities on the Closing Date, and (c) unless you agree in writing, each
Initial Lender shall retain exclusive control over all rights and obligations
with respect to its commitments in respect of the applicable Senior Secured
Credit Facilities, including all rights with respect to consents, modifications,
supplements and amendments, until the Closing Date has occurred. Any and all
obligations of, and services to be provided by, any Agent hereunder (including,
without limitation, the commitment of any Initial Lender) may be performed, and
any and all rights of any Agent hereunder may be exercised, by or through any of
its affiliates or branches; provided that with respect to the commitments under
the Senior Secured Credit Facilities, any assignments thereof to an affiliate
will not relieve the Agents (including in their capacities as Initial Lenders)
from any of their obligations hereunder unless and until such affiliate shall
have funded the portion of the commitment so assigned.

 

  11. Amendments; Governing Law; Etc.

This Commitment Letter and the Fee Letter may not be amended or modified, or any
provision hereof or thereof waived, except by an instrument in writing signed by
you and each Agent. Each of this Commitment Letter and the Fee Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter or the Fee Letter by
facsimile (or other electronic, i.e. a “pdf” or “tif”) transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be. Section headings used herein and in the Fee Letter are for
convenience of reference only, are not part of this Commitment Letter or the Fee
Letter, as the case may be, and are not to affect the construction of, or to be
taken into consideration in interpreting, this Commitment Letter or the Fee
Letter, as the case may be. Each Agent may, in consultation with you, place
customary advertisements in financial and other newspapers and periodicals or on
a home page or similar place for dissemination of customary information on the
Internet or worldwide web as it may choose, and circulate similar promotional
materials, after the closing of the Transaction in the form of a “tombstone” or
otherwise describing the names of the Borrower and its affiliates (or

 

-12-



--------------------------------------------------------------------------------

any of them), and the amount, type and closing date of the transactions
contemplated hereby, all at the expense of such Agent. This Commitment Letter
and the Fee Letter set forth the entire agreement between the parties hereto as
to the matters set forth herein and therein and supersede all prior
understandings, whether written or oral, between us with respect to the matters
herein and therein. Matters that are not covered or made clear in this
Commitment Letter or in the Fee Letter are subject to mutual agreement of the
parties. THIS COMMITMENT LETTER AND THE FEE LETTER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK; provided that
(a) the interpretation of the definition of Target Material Adverse Effect (as
defined in Exhibit C) and whether there shall have occurred a Target Material
Adverse Effect, (b) whether the representations and warranties made with respect
to the Acquired Business in the Acquisition Agreement are accurate and whether
as a result of a breach or inaccuracy thereof you or your affiliate have the
right to terminate your or its obligations under the Acquisition Agreement, or
not to consummate the transactions contemplated by the Acquisition Agreement and
(c) whether the Acquisition has been consummated in accordance with the terms of
the Acquisition Agreement, shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to principles of
conflicts of law (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.

 

  12. Jurisdiction.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in the County of
New York, Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letter or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding shall be heard and determined only in
such courts located within New York County, provided, however, that each Agent
shall be entitled to assert jurisdiction over you and your property in any court
in which jurisdiction may be laid over you or your property, (b) waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Commitment Letter, the Fee Letter or the
transactions contemplated hereby or thereby in any such New York State or
Federal court, as the case may be, (c) waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court, and (d) agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the parties hereto agrees that service of any process, summons, notice
or document by registered mail or overnight courier addressed to you at the
address above shall be effective service of process against you for any suit,
action or proceeding brought in any such court.

 

  13. Waiver of Jury Trial.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, CLAIM OR COUNTERCLAIM

 

-13-



--------------------------------------------------------------------------------

BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF THIS
COMMITMENT LETTER, THE FEE LETTER OR THE PERFORMANCE OF SERVICES HEREUNDER OR
THEREUNDER.

 

  14. Surviving Provisions.

The provisions of Sections 2, 3, 6, 7, 8, 9, 11, 12, 13 and 14 of this
Commitment Letter and the provisions of the Fee Letter shall remain in full
force and effect regardless of whether definitive Senior Secured Credit
Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or the commitments of the Initial Lenders
hereunder and our agreements to perform the services described herein; provided
that your obligations under this Commitment Letter and the Fee Letter (other
than those provisions relating to confidentiality, the syndication of the Senior
Secured Credit Facilities and the payment of annual agency fees to the
Administrative Agent) shall automatically terminate and be superseded by the
definitive Senior Secured Credit Documentation relating to the Senior Secured
Credit Facilities upon the initial funding thereunder and the payment of all
amounts owing at such time hereunder and under the Fee Letter.

 

  15. PATRIOT Act Notification.

Each Agent hereby notifies you that pursuant to the requirements of the USA
PATRIOT ACT (Title III of Pub. Law 107-56 (signed into law October 26, 2001) (as
amended from time to time, the “PATRIOT Act”), it is required to obtain, verify
and record information that identifies the Borrower, each Guarantor and any
other borrowers and guarantors under the Senior Secured Credit Facilities, which
information includes the name, address, tax identification number and other
information regarding the Borrower, such Guarantors and such other borrowers and
guarantors that will allow such Agent to identify the Borrower, such Guarantors
and such other borrowers and guarantors in accordance with the PATRIOT Act. This
notice is given in accordance with the requirements of the PATRIOT Act and is
effective as to each Agent and each Lender.

 

  16. Termination and Acceptance.

The Initial Lenders’ commitments with respect to the Senior Secured Credit
Facilities as set forth above, and each Agent’s agreements to perform the
services described herein, will automatically terminate (without further action
or notice and without further obligation to you) on the first to occur of
(i) the Outside Date (as defined in the Acquisition Agreement as in effect on
the date hereof), (ii) any time after the execution of the Acquisition Agreement
and prior to the consummation of the Transaction, the date of the termination or
abandonment of the Acquisition Agreement (other than with respect to ongoing
indemnities, confidentiality provisions and similar provisions) or (iii) the
date of the closing of the Acquisition without the use of the Senior Secured
Credit Facilities. You may terminate, upon prior written notice to the Agents,
the Initial Lenders’ commitments hereunder (in whole or in part) at any time,
subject to the provisions of Section 14.

If the foregoing correctly sets forth our agreement with you, please indicate
your acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof, and of the Fee Letter not later
than 11:59 p.m., New York City

 

-14-



--------------------------------------------------------------------------------

time, on November 18, 2015. The commitment of each Initial Lender hereunder, and
each Agent’s agreement to perform the services described herein, will expire
automatically (and without further action or notice and without further
obligation to you) at such time in the event that we have not received (x) such
executed counterparts in accordance with the immediately preceding sentence and
(y) a duly executed copy of the Acquisition Agreement, signed by each party
thereto and dated on or prior to such time.

The parties hereto hereby acknowledge and agree that the commitments under that
certain Commitment Letter, dated as of November 12, 2015 and executed and
delivered by us to you, are terminated.

[Remainder of this page intentionally left blank]

 

-15-



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with this important financing.

 

Very truly yours, DEUTSCHE BANK AG NEW YORK BRANCH   By:  

/s/ Sean Murphy

  Name: Sean Murphy   Title: Managing Director By:  

/s/ Christopher Blum

  Name: Christopher Blum   Title: Managing Director DEUTSCHE BANK SECURITIES
INC. By:  

/s/ Sean Murphy

  Name: Sean Murphy   Title: Managing Director By:  

/s/ Christopher Blum

  Name: Christopher Blum   Title: Managing Director

[Project Falcon Commitment Letter (2015)]

 

-16-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

/s/ Sanjay Rijhwani

  Name: Sanjay Rijhwani   Title: Director MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED By:  

/s/ Sanjay Rijhwani

  Name: Sanjay Rijhwani   Title: Director

[Project Falcon Commitment Letter (2015)]

 

-17-



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written: ON SEMICONDUCTOR
CORPORATION By:  

/s/ Bernard Gutmann

  Name: Bernard Gutmann   Title: EVP & CFO

[Project Falcon Commitment Letter (2015)]

 

-18-



--------------------------------------------------------------------------------

EXHIBIT A

Project Falcon

$2,700,000,000 Senior Secured Credit Facilities

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the commitment letter to which this Exhibit A is attached (the
“Commitment Letter”) and in the other exhibits to the Commitment Letter.

ON Semiconductor Corporation, a Delaware corporation (“you” or the “Borrower”)
intends to (i) acquire in a “friendly” transaction, through a newly-formed U.S.
subsidiary wholly-owned by the Borrower (the “MergerCo”), 100% of the capital
stock of the company identified to us and code-named “Falcon”, a Delaware
corporation (the “Target” and, together with its subsidiaries, the “Acquired
Business”), by way of (x) a cash tender offer (the “Tender Offer”) for any and
all of the outstanding capital stock of the Target, subject to the Minimum
Condition (as defined in the Acquisition Agreement as in effect on the date
hereof), and (y) a merger on the Closing Date of MergerCo with and into the
Target pursuant to Section 251(h) of the Delaware General Corporation Law (the
“Merger”), in each case in accordance with the Agreement and Plan of Merger
(together with all exhibits, schedules, and disclosure letters thereto,
collectively, the “Acquisition Agreement”), dated as of November 18, 2015, by
the Borrower, MergerCo and the Target and all applicable law, with the Target as
the surviving entity of the Merger, to be a wholly-owned subsidiary of the
Borrower (collectively, the “Acquisition”), and (ii) concurrently with the
consummation of the Acquisition, repay all of the existing indebtedness of the
Borrower, its subsidiaries and the Acquired Business other than Permitted
Surviving Indebtedness (the “Refinancing”). After the consummation of the
Acquisition, all of the outstanding equity interests of the Target will be
owned, directly or indirectly, by the Borrower.

The sources of funds needed to effect the Acquisition and the Refinancing, to
pay all fees and expenses incurred in connection with the Transaction (the
“Transaction Costs”) and to provide for the working capital needs and general
corporate requirements of the Borrower and its subsidiaries after giving effect
to the Acquisition shall be provided solely through:

(i) a senior secured financing consisting of (I) a $2,400.0 million “B” term
loan facility (the “Term Loan Facility”) and (II) a $300.0 million revolving
credit facility (the “Initial Revolving Credit Facility”); provided that the
Initial Revolving Credit Facility may be increased by an aggregate principal
amount of up to $200.0 million (the “Revolving Credit Facility Increase Amount”)
by way of additional commitments provided by Additional Agents (or affiliates
thereof) pursuant to, and on the terms and conditions of, the Commitment Letter
(the Initial Revolving Credit Facility as increased by the Revolving Credit
Facility Increase Amount, the “Revolving Credit Facility” and, together with the
Term Loan Facility, collectively, the “Senior Secured Credit Facilities” and
with any commitments with respect to the Revolving Credit Facility (whether
pursuant to the Initial Revolving Credit Facility or the Revolving Credit
Facility Increase Amount) provided by Additional Agents (or affiliates thereof),
“RCF Additional Commitments”); and

(ii) unrestricted cash on hand of the Borrower and the Target.

 

A-1



--------------------------------------------------------------------------------

The date on which the Acquisition and the Refinancing are consummated and the
initial borrowings are made under the Senior Secured Credit Facilities is
referred to herein as the “Closing Date”.

The transactions described above are collectively referred to herein as the
“Transaction”.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

Project Falcon

$2,700,000,000 Senior Secured Credit Facilities

Summary of Principal Terms and Conditions

Capitalized terms used but not defined in this Exhibit B shall have the meanings
set forth in the commitment letter to which this Exhibit B is attached (the
“Commitment Letter”) and in the other exhibits to the Commitment Letter. In the
case of any such capitalized term that is subject to multiple and differing
definitions, the appropriate meaning thereof in this Exhibit B shall be
determined by reference to the context in which it is used.

 

Borrower:   ON Semiconductor Corporation, a Delaware corporation (the
“Borrower”). Administrative Agent:   DBNY will act as sole administrative agent
and collateral agent (in such capacities, the “Administrative Agent”) for a
syndicate of banks, financial institutions and other lenders (together with the
Initial Lenders, the “Lenders”) and will perform the duties customarily
associated with such roles. Joint Lead Arrangers and Joint Book-Running
Managers:   DBSI and MLPFS will act as joint lead arrangers and joint lead
book-running managers for the Senior Secured Credit Facilities and will perform
the duties customarily associated with such roles (the “Joint Lead Arrangers”).
Senior Secured Credit Facilities:   A.   Term Loan Facility     1.   Amount: “B”
term loan facility in an aggregate principal amount of $2,400.0 million (the
“Term Loan Facility”).     2.   Use of Proceeds: The loans made pursuant to the
Term Loan Facility (the “Term Loans”) may only be incurred on the Closing Date
and the proceeds thereof shall be utilized solely to finance, in part, the
Acquisition and the Refinancing and to pay the Transaction Costs.     3.  
Maturity: The final maturity date of the Term Loan Facility shall be 7 years
from the Closing Date (the “Term Loan Maturity Date”).     4.   Amortization:
(i) Commencing on the last day of the first full fiscal quarter ended after the
Closing Date, quarterly amortization of the Term Loans shall be required in an
amount equal to 0.25% of the initial aggregate principal amount of the Term
Loans incurred on the Closing Date.       (ii) The remaining aggregate principal
amount of Term Loans originally incurred shall be due and payable in full on the
Term Loan Maturity Date.

 

B-1



--------------------------------------------------------------------------------

    5.   Availability: Term Loans may only be incurred on the Closing Date. No
amount of Term Loans once repaid may be reborrowed.     6.   Issuance Price:
99.0%; provided that the discount to par reflected in the issuance price of Term
Loans may, at the election of the Joint Lead Arrangers, be taken in the form of
an upfront fee paid on the Closing Date. All calculations of interest in respect
of the Term Loans will be calculated on the basis of their full stated principal
amount.     7.   Currency: U.S. Dollars.   B.   Revolving Credit Facility    

1.

  Amount: Revolving credit facility in an aggregate principal amount of $300.0
million (the “Initial Revolving Credit Facility”); provided that the Initial
Revolving Credit Facility may be increased by an aggregate principal amount of
up to $200.0 million (the “Revolving Credit Facility Increase Amount”) by way of
additional commitments provided by Additional Agents (or affiliates thereof)
pursuant to, and on the terms and conditions of, the Commitment Letter (the
Initial Revolving Credit Facility as increased by the Revolving Credit Facility
Increase Amount, the “Revolving Credit Facility” and, together with the Term
Loan Facility, collectively, the “Senior Secured Credit Facilities” and with any
commitments with respect to the Revolving Credit Facility provided by Additional
Agents (or affiliates thereof), “RCF Additional Commitments”).     2.   Use of
Proceeds: The proceeds of loans under the Revolving Credit Facility (the
“Revolving Loans”) shall be utilized for working capital, capital expenditures
and general corporate purposes; provided that, no portion of the Revolving
Credit Facility may be utilized to pay amounts owing to finance the Acquisition
and the Refinancing or to pay any Transaction Costs; provided, however, that
proceeds of the Revolving Credit Facility may be used to fund OID or upfront
fees with respect to the Senior Secured Credit Facilities pursuant to or as a
result of the “Market Flex” provisions of the Fee Letter.

 

B-2



--------------------------------------------------------------------------------

    3.   Maturity: The final maturity date of the Revolving Credit Facility
shall be 5 years from the Closing Date (the “Revolving Loan Maturity Date”).    
4.   Availability: Revolving Loans may be borrowed, repaid and reborrowed on and
after the Closing Date and prior to the Revolving Loan Maturity Date in
accordance with the terms of the Senior Secured Credit Documentation (as defined
below).     5.   Letters of Credit: Up to $15.0 million of the Revolving Credit
Facility will be available for the issuance on a serial basis of stand-by
letters of credit (“Letters of Credit”) by each of DBNY and Bank of America
(each a “Primary Issuing Lender”) and/or one or more of the other Lenders
agreeing to act in such capacity to support obligations of the Borrower and its
subsidiaries; provided that each Primary Issuing Lender’s obligation to issue
Letters of Credit shall be subject to an independent sub-limit of $7.5 million.
Maturities for Letters of Credit will not exceed twelve months, renewable
annually thereafter and, in any event, shall not extend beyond the fifth
business day prior to the Revolving Loan Maturity Date. Letter of Credit
outstandings will reduce availability under the Revolving Credit Facility on a
dollar-for-dollar basis. Each Lender under the Revolving Credit Facility shall
acquire an irrevocable and unconditional pro rata participation in all Letter of
Credit outstandings.     6.   Swingline Loans: Up to an amount to be agreed of
the Revolving Credit Facility shall be available prior to the Revolving Loan
Maturity Date, in the sole discretion of DBNY (in such capacity, the “Swingline
Lender”), for swingline loans (the “Swingline Loans” and, together with
Revolving Loans and Term Loans, the “Loans”) to be made by the Swingline Lender
on same-day notice. Any Swingline Loans will reduce availability under the
Revolving Credit Facility on a dollar-for-dollar basis. Each Lender under the
Revolving Credit Facility shall acquire an irrevocable and unconditional pro
rata participation in each Swingline Loan.     7.   Up-Front Fee: An up-front
fee in an amount equal to 0.25% of the aggregate amount of commitments under the
Revolving Credit Facility on the Closing Date shall be paid on the Closing Date
ratably to the Lenders that participate in the Revolving Credit Facility.     8.
  Currency: U.S. Dollars; provided that, at the election of the Borrower, the
Revolving Credit Facility may be split into a U.S.

 

B-3



--------------------------------------------------------------------------------

      Dollar-based tranche and a multicurrency tranche providing for Revolving
Loans and Letters of Credit denominated in certain additional currencies, with
multicurrency mechanics substantially consistent with the Existing Credit
Agreement and otherwise reasonably satisfactory to the Administrative Agent
(including a so-called “collateral allocation mechanism”) and with tranche sizes
and multicurrency sub-limits to be mutually agreed. Incremental Facilities:  
The Borrower will have the right to obtain from existing Lenders or prospective
lenders incremental commitments consisting of one or more (x) increases to the
Revolving Credit Facility (each, an “Incremental Revolving Facility”) and/or (y)
increases to the Term Loan Facility and/or one or more new tranches of term
loans to be made available under the Senior Secured Credit Documentation (each,
an “Incremental Term Facility” and, together with the Incremental Revolving
Facilities, the “Incremental Facilities”) in an aggregate amount not to exceed
an amount equal to the greater of (a) $500.0 million and (b) an amount at such
time that, after giving pro forma effect thereto (including use of proceeds),
could be incurred without causing the pro forma First Lien Net Leverage Ratio
(as defined below) to exceed the pro forma First Lien Net Leverage Ratio on the
Closing Date; provided that (i) all Incremental Facilities and permitted
refinancings of the foregoing (or prior permitted refinancings) shall be
included in the numerator of such ratio regardless of whether, and to what
extent, secured, (ii) the proceeds of any Incremental Facilities shall not be
netted from indebtedness for the purposes of such calculation and (iii) all
Incremental Revolving Facilities shall be deemed to be fully drawn for purposes
of such calculation; provided, further, that:   (i)   no such Incremental
Facility will be available until after the later to occur of the Closing Date
and the date on which a Successful Syndication has occurred;   (ii)   (A) no
default or event of default exists or would exist after giving effect thereto
and (B) the representations and warranties set forth in the terms of the Senior
Secured Credit Documentation shall be true and correct in all material respects
(except for (x) representations and warranties which expressly relate to an
earlier date, which shall be true and correct in all material respects as of
such earlier date and (y) representations and warranties qualified by
materiality, which shall be true and correct in all respects); provided that to
the extent the proceeds of any Incremental Facility are intended to be applied
to finance a Limited Conditionality Acquisition (as defined below) that is
permitted under the Senior Secured Credit Documentation, the availability
thereof shall, if agreed by the lenders providing such

 

B-4



--------------------------------------------------------------------------------

    Incremental Facility, be subject to customary “SunGard” or “certain funds”
conditionality provisions, and the event of default test referred to in
immediately preceding clause (A) shall be tested at the time of the execution of
the relevant acquisition agreement;   (iii)   any such Incremental Facility
shall rank pari passu in right of payment with the Senior Secured Credit
Facilities and shall benefit from the same guarantees as, and be secured on a
pari passu basis by the same Collateral (as defined below) securing, the Senior
Secured Credit Facilities;   (iv)   in the case of an Incremental Revolving
Facility, such Incremental Revolving Facility shall be subject to the same terms
and conditions as the Revolving Credit Facility (and be deemed added to, and
made a part of, the Revolving Credit Facility); and   (v)   except for the terms
described in this clause (v), loans to be made under an Incremental Term
Facility (each, an “Incremental Term Loan”) shall be subject to the same terms
as the Term Loans, unless such Incremental Term Loans are made a part of the
Term Loan Facility (in which case all terms thereof shall be identical to those
of the Term Loan Facility), provided that       (a)   if the interest rate
margins for any Incremental Term Facility incurred prior to the twelve (12)
month anniversary of the Closing Date are higher than the interest rate margins
for the Term Loan Facility by more than 50 basis points, then the interest rate
margins for the Term Loan Facility shall be increased to the extent necessary so
that such interest rate margins are equal to the interest rate margins for such
Incremental Term Facility minus 50 basis points (it being understood that any
such increase in the interest rate margin shall not require the consent of any
Lender); provided that, in determining the interest rate margins applicable to
the Incremental Term Facility and the Term Loan Facility (x) original issue
discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID) payable by Borrower to the Lenders under the Term Loan Facility
or any Incremental Term Facility in the initial primary syndication thereof
shall be included (with OID being equated to interest based on assumed four-year
life to maturity), (y) customary arrangement, commitment or similar fees payable
to the Joint Lead Arrangers (or their affiliates) in connection with the Term
Loan Facility or to

 

B-5



--------------------------------------------------------------------------------

        one or more arrangers (or their affiliates) of any Incremental Term
Facility shall be excluded and (z) if the Incremental Term Facilities include an
interest rate floor greater than the interest rate floor applicable to the
existing Term Loan Facility, such increased amount shall be equated to interest
margin for purposes of determining whether an increase to the applicable
interest margin under the existing Term Loan Facility shall be required, to the
extent an increase in the interest rate floor in the then-existing Term Loan
Facility would cause an increase in the interest rate then in effect thereunder,
and in such case the interest rate floor (but not the interest rate margin)
applicable to the then-existing Term Loan Facility shall be increased by such
increased amount;       (b)   the final stated maturity date for such
Incremental Term Loans may be the same as or later (but not sooner) than the
final stated maturity date applicable to the Term Loans;       (c)   the
amortization requirements for such Incremental Term Loans may differ from those
of the Term Loans, provided the average weighted life to maturity of such
Incremental Term Loans is no shorter than the average weighted life to maturity
applicable to the then outstanding Term Loans;       (d)   any Incremental Term
Facility may provide for the ability to participate on a pro rata basis or less
than a pro rata basis (but not on a greater than pro rata basis) in any
voluntary or mandatory prepayments of the term loans under other outstanding
term facilities under the Senior Secured Credit Documentation; and       (e)  
other terms may differ if reasonably satisfactory to the Administrative Agent,
the Borrower and the lenders providing such Incremental Term Loans; provided
that the other terms of any Incremental Term Facility that are not substantially
identical to the then-existing Term Loan Facility (other than pursuant to
clauses (i) through (iii) above and sub-clauses (a) through (d) above) shall be
(taken as a whole) no more favorable (as reasonably determined by the Borrower)
to the relevant lenders under the Incremental Term Facility than those
applicable to the then-existing Term Loan Facility or otherwise reasonably
acceptable to the Administrative Agent (except for covenants or other provisions
applicable only to periods after the latest final maturity date of the loans
under the then-existing Term Loan Facility existing at the time of incurrence of
the Incremental Term Facility).

 

B-6



--------------------------------------------------------------------------------

  For the purposes hereof, (x) “First Lien Net Leverage Ratio” means, on any
date of determination, with respect to the Borrower and its subsidiaries on a
consolidated basis, subject to the proviso in clause (i) of the first paragraph
of this section, the ratio of (a) consolidated secured indebtedness (excluding
indebtedness secured only by the Collateral on a junior lien basis to the Senior
Secured Credit Facilities, and which is subject to the terms of an intercreditor
agreement satisfactory to the Administrative Agent) of the Borrower and its
subsidiaries on such date (less the unrestricted cash and cash equivalents of
the Borrower and its subsidiaries as of such date) to (b) Consolidated EBITDA
(to be defined as mutually agreed) of the Borrower and its subsidiaries for the
four fiscal quarter period most recently ended for which financial statements
have been (or were required to have been) delivered and (y) “Total Net Leverage
Ratio” means, on any date of determination, with respect to the Borrower and its
subsidiaries on a consolidated basis the ratio of (a) consolidated indebtedness
of the Borrower and its subsidiaries on such date (less the unrestricted cash
and cash equivalents of the Borrower and its subsidiaries as of such date) to
(b) Consolidated EBITDA of the Borrower and its subsidiaries for the four fiscal
quarter period most recently ended for which financial statements have been (or
were required to have been) delivered.   Existing Lenders may, but shall not be
obligated without their prior written consent to, provide a commitment and/or
make any loans pursuant to any Incremental Facility, and nothing contained
herein or in the Commitment Letter constitutes, or shall be deemed to
constitute, a commitment with respect to any Incremental Facility. The lenders
providing any Incremental Facility shall be reasonably satisfactory to (a) the
Administrative Agent and each Primary Issuing Lender and Swingline Lender to the
extent required under “Assignments and Participations” below and (b) the
Borrower.   The proceeds of any Incremental Facilities may be used by the
Borrower and its subsidiaries for working capital and other general corporate
purposes, including the financing of permitted acquisitions and other
investments and any other use not prohibited by the Senior Secured Credit
Documentation.   For the purposes of determining pro forma compliance with the
First Lien Net Leverage Ratio in connection with any Incremental Facilities, the
proceeds of which are to be used for a permitted acquisition that the Borrower
or its subsidiaries is contractually committed to consummate and whose
consummation is not conditioned on the availability of third party financing (a
“Limited Conditionality Acquisition”), the date of

 

B-7



--------------------------------------------------------------------------------

  determination thereof shall, at the Borrower’s option, be the date of entering
into the binding definitive agreement for such acquisition and shall be made
giving pro forma effect to such acquisition and the other transactions
(including the incurrence of indebtedness) to be entered into in connection
therewith as if they had occurred at the beginning of the applicable test
period; provided that (x) such indebtedness (and any associated lien) shall be
deemed incurred at the time of such selection and outstanding thereafter for the
purposes of pro forma compliance with any applicable ratios and (y) for purposes
of any calculation of any ratio with respect to the incurrence of any other debt
or liens, or the making of any other acquisition, investment, restricted
payment, junior debt repayment or other transaction subject to ratio compliance
on or following such date and prior to the consummation of such Limited
Conditionality Acquisition (or termination of the definitive agreement with
respect thereto), any such ratio shall also be required to be calculated without
giving effect to such Limited Conditionality Acquisition. Guaranties:   Each
direct and indirect material subsidiary and each “Qualifying Subsidiary” (as
defined below) of the Borrower (each, a “Guarantor” and, collectively, the
“Guarantors”) shall be required to provide an unconditional guaranty
(collectively, the “Guaranties”) of all amounts owing under the Senior Secured
Credit Facilities and, to the extent so designated by the Borrower as “Secured
Hedging Agreements”, the obligations of the Borrower under interest rate and/or
foreign currency swaps or similar agreements with a Lender or its affiliates or
the Administrative Agent or its affiliates (the “Secured Hedging Agreements”).
Such Guaranties shall be guarantees of payment and not of collection.
Notwithstanding anything to the contrary contained above (i) no “unrestricted
subsidiary” (designated as provided below under the heading “Unrestricted
Subsidiaries”) or Excluded Foreign Subsidiary (as defined below) shall be
required to provide a Guaranty (or constitute a Guarantor) and (ii) no
subsidiary of the Borrower that is not an “Eligible Contract Participant” (after
giving effect to any keepwell) as defined under the Commodity Exchange Act shall
be required to provide a Guaranty (or constitute a Guarantor) with respect to
(and solely with respect to) obligations under any Secured Hedging Agreement
that constitutes a “swap” within the meaning of section 1(a)(47) of the
Commodity Exchange Act.   As used herein, (I) “Excluded Foreign Subsidiary”
means (a) any direct or indirect non-U.S. subsidiary of the Borrower which is a
“controlled foreign corporation” (within the meaning of Section 957 of the
Internal Revenue Code) (each, a “CFC”), (b) any direct or indirect U.S.
subsidiary of the Borrower that is treated as a “disregarded entity” for federal
income tax purposes the sole assets of which are equity interests in CFCs (each,
a “Pass-Through Foreign Holdco”) or other Pass-Through

 

B-8



--------------------------------------------------------------------------------

  Foreign Holdcos and (c) any direct or indirect subsidiary of a CFC or
Pass-Through Foreign Holdco and (II) “Qualifying Subsidiary” means any
restricted subsidiary that has guaranteed permitted convertible notes, permitted
senior unsecured notes and permitted unsecured indebtedness. Security:   All
amounts owing under the Senior Secured Credit Facilities and (if applicable) the
Secured Hedging Agreements (and all obligations under the Guaranties) will be
secured by (x) a first-priority perfected security interest in all stock, other
equity interests and promissory notes owned by the Borrower and the Guarantors;
provided that not more than 65% of the total outstanding voting stock of any
Excluded Foreign Subsidiary shall be required to be pledged, and (y) a
first-priority perfected security interest in all other tangible and intangible
assets (including, without limitation, receivables, inventory, equipment,
contract rights, securities, patents, trademarks, other intellectual property,
cash, bank and securities deposit accounts, real estate and leasehold interests)
owned by the Borrower and the Guarantors (all of the foregoing, the
“Collateral”), in each case as may be subject to liens permitted by the Senior
Secured Credit Documentation (including liens on assets of the Acquired Business
permitted to remain outstanding after the Closing Date under the Acquisition
Agreement).   Notwithstanding anything to the contrary, the Collateral shall
exclude the following: (i) any fee owned real property with a value of less than
an amount to be mutually agreed (with any required mortgages on properties with
a value greater than such amount being permitted to be delivered post-closing)
and immaterial leaseholds; (ii) equity interests of non-wholly owned
subsidiaries and joint ventures, to the extent prohibited under the
organizational documents of such non-wholly owned subsidiaries or joint
ventures; (iii) licenses, instruments and agreements (including any governmental
licenses or state or local franchises, charters and authorizations) to the
extent, and so long as, the pledge thereof as Collateral would violate the terms
thereof, but only, to the extent, and for so long as, such prohibition is not
terminated or rendered unenforceable or otherwise deemed ineffective by the
Uniform Commercial Code (“UCC”), Title 11 of the United States Code (the
“Bankruptcy Code”) or any other requirement of law and other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC or other applicable law notwithstanding such prohibition or limitation;
(iv) motor vehicles and other assets subject to certificate of title to the
extent that a security interest therein cannot be perfected by the filing of a
UCC-1 financing statement, (v) other assets to the extent the pledge thereof is
prohibited by applicable law, but only to the extent, and for so long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC, Bankruptcy Code or any other

 

B-9



--------------------------------------------------------------------------------

  requirement of law and other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC or other
applicable law notwithstanding such prohibition or limitation; (vi) intent to
use trademark or service mark applications; (vii) those assets as to which the
Administrative Agent shall determine that the costs of obtaining such security
interest or perfection thereof are excessive in relation to the value of the
security to be afforded thereby; (viii) any payroll accounts, employee wage and
benefit accounts, tax accounts, escrow accounts, or fiduciary or trust accounts;
(ix) any voting equity interests of a CFC or a Pass-Through Foreign Holdco in
excess of 65% of the total outstanding voting equity interests thereof; and (x)
assets to the extent a security interest in such assets would result in material
adverse tax consequences to the Borrower or any Guarantor (including, without
limitation, as a result of the operation of Section 956 of the IRS Code or any
similar law or regulation in any applicable jurisdiction) as reasonably
determined by the Borrower and the Administrative Agent in good faith.   All
documentation (collectively referred to herein as the “Security Agreements”)
evidencing the security required pursuant to the immediately preceding paragraph
shall be in form and substance reasonably satisfactory to the Administrative
Agent, and shall effectively create first-priority security interests in the
property purported to be covered thereby, with such exceptions as are acceptable
to the Administrative Agent in its reasonable discretion.   Notwithstanding the
foregoing, the requirements of the preceding paragraphs of this “Security”
section shall be, as of the Closing Date, subject to the Funds Certain
Provisions.

Optional Commitment Reductions:

  The unutilized portion of the total commitments under the Revolving Credit
Facility may, upon three business days’ notice, be reduced or terminated by the
Borrower without penalty in minimum amounts to be mutually agreed.

Voluntary Prepayments:

  Voluntary prepayments may be made at any time on three business days’ notice
in the case of LIBOR Loans, or one business day’s notice in the case of Base
Rate Loans (or same day notice in the case of Swingline Loans), without premium
or penalty (subject, however, to the Prepayment Premium referred to below), in
minimum principal amounts to be mutually agreed; provided that voluntary
prepayments of LIBOR Loans made on a date other than the last day of an interest
period applicable thereto shall be subject to customary breakage costs.
Voluntary prepayments of Term Loans shall apply to reduce future scheduled
amortization payments of the Term Loans in direct order of maturity.

 

B-10



--------------------------------------------------------------------------------

Mandatory Repayments and Commitment Reductions:   Mandatory repayments of Term
Loans shall be required from (a) 100% of the proceeds (net of taxes and costs
and expenses in connection with the sale) from asset sales by the Borrower and
its subsidiaries (including sales or issuances of equity interests of any
subsidiary of the Borrower) in excess of an amount to be agreed but subject to
certain ordinary course exceptions and reinvestment rights to be mutually
agreed, (b) 100% of the net proceeds from issuances or incurrences of debt
(including any Refinancing Facilities (as defined below) but with appropriate
exceptions to be mutually agreed) by the Borrower and its subsidiaries, (c)
commencing with the first full fiscal year of the Borrower to occur after the
Closing Date, 50% (reducing, so long as no default or event of default under the
Senior Secured Credit Facilities is in existence, to 25% and 0% based on meeting
specified leverage tests to be mutually agreed) of annual Excess Cash Flow (to
be defined to the satisfaction of the Administrative Agent and to include, in
any event, deductions for certain investments and capital expenditures financed
with internally generated cash) of the Borrower and its subsidiaries, with any
such required repayment amount to be reduced dollar-for-dollar by the amount of
voluntary prepayments of Loans made with internally generated funds during the
applicable year (excluding Swingline Loans but including Revolving Loans, solely
to the extent commitments under the Revolving Credit Facility are permanently
reduced by the amount of such repayments) and (d) 100% of the net proceeds from
insurance recovery and condemnation events of the Borrower and its subsidiaries
(subject to certain reinvestment rights and a materiality threshold to be
mutually agreed).   All mandatory repayments of Term Loans made pursuant to
clauses (a) through (d), inclusive, above shall (subject to the immediately
succeeding paragraph) apply to reduce future scheduled amortization payments of
the Term Loans in direct order of maturity. If the amount of any mandatory
repayment which would otherwise be required as provided above exceeds the
aggregate principal amount of Term Loans then outstanding, such excess shall be
applied to repay Revolving Loans and Swingline Loans. In addition, (i) if at any
time the outstandings pursuant to the Revolving Credit Facility (including
Letter of Credit outstandings and Swingline Loans) exceed the aggregate
commitments with respect thereto, prepayments of Revolving Loans and/or
Swingline Loans (and/or the cash collateralization of Letters of Credit) shall
be required in an amount equal to such excess and (ii) after giving effect to
the consummation of the Transaction on the Closing Date, all commitments under
the Term Loan Facility (if any) not required to finance the Transaction shall be
terminated in their entirety.   Any Lender (each, a “Declining Lender”) may
elect not to accept any mandatory prepayment pursuant to clause (a), (c) or (d)
above. Any prepayment amount declined by a Declining Lender (such declined

 

B-11



--------------------------------------------------------------------------------

  payment, the “Declined Proceeds”) shall first be applied to the prepayment of
Term Loans owed to non-Declining Lenders, with any remaining amount of Declined
Proceeds after such application to be retained by the Borrower. Prepayment
Premium:   The occurrence of any Repricing Event (as defined below) with respect
to Term Loans, in each case prior to the six-month anniversary of the Closing
Date, will require payment of a fee (the “Prepayment Premium”) of an amount
equal to 1% of the principal amount of the Term Loans subject to such Repricing
Event.   As used herein, the term “Repricing Event” shall mean, other than in
connection with any transaction involving a Change of Control or a
Transformative Acquisition (each, to be defined), (i) any prepayment or
repayment of Term Loans with the proceeds of, or any conversion of Term Loans
into, any new or replacement indebtedness bearing interest with an “effective
yield” (taking into account, for example, upfront fees, interest rate spreads,
interest rate benchmark floors and original issue discount) less than the
“effective yield” applicable to the Term Loans subject to such event (as such
comparative yields are determined by the Administrative Agent) and (ii) any
amendment to Senior Secured Credit Documentation which reduces the “effective
yield” applicable to the Term Loans (it being understood that any prepayment
premium with respect to a Repricing Event shall apply to any required assignment
by a non-consenting Lender in connection with any such amendment pursuant to
so-called yank-a-bank provisions). Senior Secured Credit Documentation:   The
definitive financing documentation for the Senior Secured Credit Facilities (the
“Senior Secured Credit Documentation”) shall be based on that certain Amended
and Restated Credit Agreement, dated as of October 10, 2013, among Semiconductor
Components Industries, LLC, a Delaware limited liability company, as the
borrower, the several banks and other financial institutions from time to time
party thereto and JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent (as amended, restated, amended and restated, supplemented or
otherwise modified through the date hereof, the “Existing Credit Agreement”),
and shall contain the terms and conditions set forth in the Commitment Letter
and such other terms as the Borrower and the Joint Lead Arrangers shall agree;
it being understood and agreed that the Senior Secured Credit Documentation
shall: (a) not contain any conditions as to the availability and initial funding
of the Term Loan Facility and the Revolving Credit Facility on the Closing Date
other than the applicable conditions set forth under the heading “Conditions
Precedent” below and in Exhibit C to the Commitment Letter, in each case,
subject to the Certain Funds Provisions; (b) be subject to the modifications
expressly contemplated by the “Market Flex” provisions in the Fee Letter; (c)
contain only those mandatory prepayments,

 

B-12



--------------------------------------------------------------------------------

  representations and warranties, affirmative, financial and negative covenants
and events of default expressly set forth in this Term Sheet, in each case,
applicable to the Borrower and its restricted subsidiaries and subject to
standards, qualifications, thresholds, exceptions for materiality or otherwise
and “baskets,” grace and cure periods as may be mutually agreed between the
Borrower and the Joint Lead Arrangers; (d) give due regard to the customary
operational and administrative agency provisions of the Administrative Agent;
(e) be negotiated in good faith by the Borrower and the Agents so that the
Senior Secured Credit Documentation, giving effect to the Certain Funds
Provisions, is finalized as promptly as practicable after the acceptance of the
Commitment Letter; and (f) be mutually agreed by the Borrower and the Agents.
Refinancing Facilities; Refinancing Notes:   The Borrower shall have the right
to refinance and/or replace the Term Loans (and loans under any Incremental Term
Facility) or Revolving Loans and commitments under the Revolving Credit Facility
(and loans and commitments under any Incremental Revolving Facility) in whole or
in part with (x) one or more new term facilities (each, a “Refinancing Term
Facility”) or new revolving credit facilities (each, a “Refinancing Revolving
Facility” and, together with any Refinancing Term Facility, a “Refinancing
Facility” or the “Refinancing Facilities”) under the Senior Secured Credit
Documentation, in each case, with the consent of the Borrower and the
institutions providing such Refinancing Facility and/or (y) one or more series
of notes or loans, in the case of each of clauses (x) and (y), that will be pari
passu or junior in right of payment and be secured by the Collateral on a pari
passu or junior basis with the remaining portion of the Senior Secured Credit
Facilities or be unsecured (such notes or loans, the “Refinancing Notes”);
provided, that (a) any Refinancing Facility or issue of Refinancing Notes that
is pari passu or junior with respect to the security shall be subject to a
customary intercreditor agreement, the terms of which shall be reasonably
satisfactory to the Administrative Agent and the Borrower, (b) no Refinancing
Term Facility or Refinancing Notes shall mature prior to the maturity date of
the applicable term loans being refinanced or replaced, and, in the case of any
term loans under the Senior Secured Credit Documentation, no Refinancing Term
Facility or Refinancing Notes shall have a shorter weighted average life to
maturity than, or, with respect to Refinancing Notes, have mandatory prepayment
provisions (other than related to customary asset sale and change of control
offers) that could result in prepayments of such Refinancing Notes prior to, the
term loans being refinanced or replaced, (c) no Refinancing Revolving Facility
shall mature (or require commitment reductions) prior to the maturity date of
the Revolving Loans or commitments being refinanced, (d) such Refinancing
Facility or Refinancing Notes shall have pricing (including interest, fees and
premiums), optional prepayment and redemption terms as may be

 

B-13



--------------------------------------------------------------------------------

  agreed to by the Borrower and the lenders party thereto, (e) such Refinancing
Facility or series of Refinancing Notes shall not be secured by any assets other
than the Collateral, (f) such Refinancing Facility or Refinancing Notes shall
not be guaranteed by any person other than the Guarantors, (g) the other terms
and conditions (excluding those referenced in clauses (b) through (f) above) of
such Refinancing Facility or Refinancing Notes shall be substantially identical
to, or (taken as a whole) no more favorable (as reasonably determined by the
Borrower) to the lenders providing such Refinancing Facility or Refinancing
Notes than, those applicable to the loans or commitments being refinanced or
replaced (except for covenants or other provisions applicable only to periods
after the latest final maturity date of the relevant loans or commitments
existing at the time of such refinancing or replacement), (h) the aggregate
principal amount of any Refinancing Facility or any Refinancing Notes shall not
exceed the aggregate principal amount of indebtedness and commitments being
refinanced or replaced therewith, plus interest, premiums, fees and expenses or
to the extent otherwise permitted under the Senior Secured Credit Documentation,
(i) in the case of any Refinancing Revolving Facility, the Senior Secured Credit
Documentation shall include certain provisions to govern the pro rata payment,
borrowing, participation and commitment reduction of the Revolving Facility and
any such Refinancing Revolving Facility, and (h) only a Refinancing Term
Facility that is pari passu in right of payment and security with the Term Loan
Facility and shall share ratably in any voluntary or mandatory prepayments of
the term loans being refinanced unless the Borrower and the lenders in respect
of such Refinancing Term Facility elect lesser payments. Interest Rates:   At
the Borrower’s option, Loans may be maintained from time to time as (x) Base
Rate Loans, which shall bear interest at the Base Rate in effect from time to
time plus the Applicable Margin (as defined below) or (y) LIBOR Loans, which
shall bear interest at LIBOR (adjusted for statutory reserve requirements) as
determined by the Administrative Agent for the respective interest period (but,
in the case of Term Loans only, no less than 0.75%), plus the Applicable Margin,
provided, that all Swingline Loans shall bear interest based upon the Base Rate.
  “Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of Term Loans (A) maintained as Base Rate Loans, 2.50%, and (B) maintained as
LIBOR Loans, 3.50%; (ii) in the case of Revolving Loans (A) maintained as Base
Rate Loans, 2.00%, and (B) maintained as LIBOR Loans, 3.00%; and (iii) in the
case of Swingline Loans, 2.00%; provided that so long as no default or event of
default exists under the Senior Secured Credit Facilities (and, in any event,
not commencing until the delivery of the Borrower’s financial statements in
respect of its first full fiscal quarter ending at least six months after the

 

B-14



--------------------------------------------------------------------------------

  Closing Date), the Applicable Margin for Revolving Loans and Swingline Loans
shall be subject to two step-downs of 0.25% each based on meeting specified
Total Net Leverage Ratio tests to be mutually agreed.   “Base Rate” shall mean
the highest of (x) the rate that the Administrative Agent announces from time to
time as its prime lending rate, as in effect from time to time, (y) 1/2 of 1% in
excess of the overnight federal funds rate, and (z) LIBOR for an interest period
of one month (determined after giving effect to any applicable “floor”) plus
1.00%.   Interest periods of 1, 2, 3 and 6 months or, to the extent agreed to by
all Lenders with commitments and/or Loans under a given tranche of the Senior
Secured Credit Facilities, 12 months, shall be available in the case of LIBOR
Loans.   Interest in respect of Base Rate Loans shall be payable quarterly in
arrears on the last business day of each calendar quarter. Interest in respect
of LIBOR Loans shall be payable in arrears at the end of the applicable interest
period and every three months in the case of interest periods in excess of three
months. Interest will also be payable at the time of repayment of any Loans and
at maturity. All interest on Base Rate Loans, LIBOR Loans and commitment fees
and any other fees shall be based on a 360-day year and actual days elapsed (or,
in the case of Base Rate Loans determined by reference to the prime lending
rate, a 365/366-day year and actual days elapsed). Default Interest:   Overdue
principal, interest and other overdue amounts shall bear interest at a rate per
annum equal to the rate which is 2.0% in excess of the rate then borne by the
applicable borrowing (or, if any such amount does not relate to a borrowing
under a specific tranche of the Senior Secured Credit Facilities, the rate which
is 2.0% in excess of the rate applicable to Revolving Loans maintained as Base
Rate Loans). Such interest shall be payable on demand. Yield Protection:   The
Senior Secured Credit Facilities shall include customary protective provisions
for such matters as capital adequacy, liquidity, increased costs, reserves,
funding losses, illegality and withholding taxes (it being understood that, for
purposes of determining increased costs arising in connection with a change in
law, the Dodd-Frank Wall Street Reform and Consumer Protection Act and Basel
III, and all requests, rules, guidelines or directives promulgated under, or
issued in connection with, either of the foregoing shall be deemed to have been
introduced or adopted after the date of the Senior Secured Credit Documentation,
regardless of the date enacted, adopted or issued).

 

B-15



--------------------------------------------------------------------------------

  The Borrower shall have the right to replace any Lender that charges a
material amount in excess of that being charged by the other Lenders with
respect to contingencies described in the immediately preceding sentence.
Commitment Fee:   A commitment fee, at a per annum rate of 0.35%, on the daily
undrawn portion of the commitments of each Lender under the Revolving Credit
Facility (for such purpose, disregarding outstanding Swingline Loans as a
utilization of the Revolving Credit Facility), will commence accruing on the
Closing Date and will be payable quarterly in arrears; provided that so long as
no default or event of default exists under the Senior Secured Credit Facilities
(and, in any event, not commencing until the delivery of the Borrower’s
financial statements in respect of its first full fiscal quarter ending at least
six months after the Closing Date), such commitment fee shall be subject to two
step-downs of 0.05% each based on meeting specified Total Net Leverage Ratio
tests to be mutually agreed. Letter of Credit Fees:   A letter of credit fee
equal to the Applicable Margin for Revolving Loans maintained as LIBOR Loans on
the outstanding stated amount of Letters of Credit (the “Letter of Credit Fee”)
to be shared proportionately by the Lenders under the Revolving Credit Facility
in accordance with their participation in the respective Letter of Credit, and a
facing fee of 1/8 of 1% per annum (the “Facing Fee”) to be paid to the issuer of
each Letter of Credit for its own account, in each case calculated on the
aggregate stated amount of all Letters of Credit for the stated duration
thereof. Letter of Credit Fees and Facing Fees shall be payable quarterly in
arrears. In addition, the issuer of a Letter of Credit will be paid its
customary administrative charges in connection with Letters of Credit issued by
it. Agent/Lender Fees:   The Administrative Agent, the Joint Lead Arrangers and
the Lenders shall receive such fees as have been separately agreed upon.
Conditions Precedent:   A.   To Initial Loans:     Those conditions precedent
set forth in clause (B)(i) below and on Exhibit C to the Commitment Letter.   B.
  To All Loans and Letters of Credit:   (i)   All representations and warranties
shall be true and correct in all material respects (or, in all respects, if
qualified by materiality) on and as of the date of each borrowing of a Loan and
each issuance of a Letter of Credit (although any representations and warranties
which expressly relate to a given date or period shall be required to be true
and correct in all material respects (or, in

 

B-16



--------------------------------------------------------------------------------

    all respects, if qualified by materiality) as of the respective date or for
the respective period, as the case may be), before and after giving effect to
such borrowing or issuance and to the application of the proceeds therefrom, as
though made on and as of such date; provided that (x) the only representations
and warranties the accuracy of which shall be a condition to the initial funding
on the Closing Date are the Acquisition Agreement Representations and the
Specified Representations and (y) with respect to any Incremental Term Loan
Facility the proceeds of which are used to finance a Limited Conditionality
Acquisition, the limitations described above under the heading “Incremental
Facilities” shall apply.   (ii)   Except in connection with Loans made and
Letters of Credit issued on the Closing Date, no event of default under the
Senior Secured Credit Facilities or event which with the giving of notice or
lapse of time or both would be an event of default under the Senior Secured
Credit Facilities, shall have occurred and be continuing, or would result from
any borrowing of a Loan or issuance of a Letter of Credit; provided that with
respect to any Incremental Term Loan Facility the proceeds of which are used to
finance a Limited Conditionality Acquisition, no default or event of default
shall have occurred and be continuing at the time of, or after giving effect to,
entry into the applicable acquisition agreement. Representations and Warranties:
  Representations and warranties (applicable to the Borrower and its
subsidiaries) will be limited to the following, in each case (where appropriate)
with materiality thresholds, exceptions and qualifications to be mutually
agreed: (i) corporate status, (ii) power and authority, (iii) due authorization,
execution and delivery and enforceability, (iv) governmental and third-party
approvals, (v) no violation or conflicts with laws, contracts or charter
documents, (vi) financial statements, undisclosed liabilities and projections,
(vii) absence of a Material Adverse Effect (to be defined in the Senior Secured
Credit Documentation), (viii) ownership of property (including intellectual
property, franchises, licenses, permits, etc.), (ix) absence of material
litigation, (x) compliance with environmental law, (xi) employment and labor
relations, (xii) compliance with general statutes, etc., (xiii) inapplicability
of Investment Company Act, (xiv) tax returns and payments, (xv) compliance with
ERISA, (xvi) true and complete disclosure, (xvii) use of proceeds and compliance
with margin regulations, (xviii) absence of liens, (xix) no default, (xx)
OFAC/sanctions/anti-terrorism laws, (xxi) Foreign Corrupt Practices Act and
anti-corruption laws, (xxii) Patriot Act/“know your customer” laws, (xxiii)
creation, validity, perfection and priority of security interests under Security
Agreements, (xxiv) solvency, (xxv) maintenance of insurance, and (xxvi) accuracy
of the Acquisition Agreement Representations.

 

B-17



--------------------------------------------------------------------------------

  Notwithstanding anything to the contrary contained herein, the accuracy of the
representations and warranties (other than Acquisition Agreement Representations
and Specified Representations) shall not constitute a condition precedent to the
extension of credit on the Closing Date. Covenants:  

Affirmative, negative and financial covenants (applicable to the Borrower and
its subsidiaries) will be limited to the following, in each case (where
appropriate), with materiality thresholds, exceptions and qualifications to be
mutually agreed:

 

(a) Affirmative Covenants - (i) financial and other reporting requirements
(including, without limitation, unaudited quarterly and audited annual financial
statements for the Borrower and its subsidiaries on a consolidated basis (in
accordance with GAAP) and projections prepared by management of the Borrower and
provided on an annual basis, in each case with accompanying management
discussion and analysis and, in the case of audited annual financial statements,
accompanied by an opinion of a nationally recognized accounting firm (which
opinion shall not be subject to any qualification as to “going concern” or scope
of the audit other than solely with respect to, or resulting solely from an
upcoming maturity date under any Senior Secured Credit Facilities within the
next 12 months), and quarterly informational calls with Lenders); (ii) notice of
defaults, material litigation and certain other material events; (iii)
preservation of corporate existence, rights (charter and statutory), franchises,
permits, licenses and approvals; (iv) conduct of business; (v) payment of taxes
and other obligations; (vi) maintenance of properties and insurance; (vii)
keeping of proper books in accordance with generally accepted accounting
principles; (viii) visitation and inspection rights; (ix) compliance with laws
and regulations (including, without limitation, ERISA and environmental laws);
(x) use of proceeds; (xi) further assurances as to perfection and priority of
security interests and additional guarantors; (xii) ERISA covenants; (xiii) use
of commercially reasonable efforts to maintain a public corporate credit rating
from S&P and a public corporate family rating from Moody’s, in each case with
respect to the Borrower, and a public rating of the Senior Secured Credit
Facilities by each of S&P and Moody’s; (xiv) OFAC/sanctions/anti-terrorism laws;
and (xv) Foreign Corrupt Practices Act and anti-corruption laws.

 

(b) Negative Covenants – Restrictions on (i) debt (including “disqualified
preferred stock” and guaranties and other contingent obligations); (ii) liens;
(iii) mergers, consolidations and other

 

B-18



--------------------------------------------------------------------------------

 

fundamental changes; (iv) loans, acquisitions, joint ventures and other
investments; provided that (x) the Borrower and the Guarantors shall be
permitted to effect Permitted Acquisitions (to be defined), subject to the
absence of any default or event of default under the Senior Secured Credit
Facilities at the time of the execution of the purchase agreement governing such
Permitted Acquisition, line-of-business restrictions, provision of Guaranties
and Security Agreements and aggregate consideration limitations with respect to
entities/assets that do not become Guarantors/Collateral and (y) subject to the
absence of a default or any event of default, the Borrower and the Guarantors
shall be permitted to make unlimited investments so long as the Borrower and its
subsidiaries on a consolidated basis are in pro forma compliance with a Total
Net Leverage Ratio of less than 2.75:1.00; (v) sales, transfers and other
dispositions of property and assets (including sale-leaseback transactions, but
with exceptions to include (x) sales of inventory in the ordinary course of
business and (y) sales of obsolete or worn out assets); (vi) swap agreements;
(vii) transactions with affiliates; (viii) dividends and other distributions to,
and redemptions and repurchases from, equity holders; provided that, subject to
absence of a default or any event of default, the Borrower shall be permitted to
make dividends or effect share repurchases in an amount not to exceed (x) $100.0
million in any fiscal year plus (y) an unlimited amount, so long as the Borrower
and its subsidiaries on a consolidated basis are in pro forma compliance with a
Total Net Leverage Ratio of less than 2.75:1.00; (ix) negative pledges and
restrictions on distributions, advances and asset transfers by subsidiaries; (x)
prepaying, redeeming or repurchasing junior lien, unsecured and subordinated
debt; (xi) sale and leaseback transactions; (xii) designation of subsidiaries;
(xiii) amending organizational documents and certain material debt documents to
be agreed; and (xiv) changes in fiscal quarters and fiscal years.

 

The negative covenants will be subject to “baskets” to be set forth in the
Senior Secured Credit Documentation, including an available basket amount (the
“Available Amount Basket”) that will be based on (a) a “starter” basket in a
dollar amount to be mutually agreed plus (b) the amount of Retained Excess Cash
Flow (to be defined). The Available Amount Basket may be used for, among other
things, dividends, investments, acquisitions, junior debt and subordinated debt
repayments and other distributions, subject to the absence of a default or any
event of default and pro forma compliance with a Total Net Leverage Ratio to be
mutually agreed.

 

(c) Financial Covenants.

 

Limited to the following and applicable to the Revolving Credit Facility only:
maintenance of a Total Net Leverage Ratio and an Interest

 

B-19



--------------------------------------------------------------------------------

 

Coverage Ratio (as defined below), in each case, of a specified level to be
mutually agreed for the term of the Revolving Credit Facility (the “Financial
Covenants”). The Financial Covenants shall be tested quarterly and be set with a
cushion of 30% off model projections delivered to the Joint Lead Arrangers prior
to the date of the Commitment Letter.

 

For purposes hereof, “Interest Coverage Ratio” means, on any date of
determination, with respect to the Borrower and its subsidiaries on a
consolidated basis, the ratio of (a) Consolidated EBITDA of the Borrower and its
subsidiaries to (b) consolidated interest expense of the Borrower and its
subsidiaries paid or payable in cash, in each case, for the four fiscal quarter
period most recently ended for which financial statements have been (or were
required to have been) delivered.

Unrestricted Subsidiaries:   The Senior Secured Credit Documentation will
contain provisions pursuant to which, subject to no default or event of default,
limitations on investments, pro forma compliance with the Financial Covenants
(whether or not then in effect) and other conditions to be mutually agreed, the
Borrower will be permitted to designate any existing or subsequently acquired or
organized subsidiary as an “unrestricted subsidiary” and subsequently
re-designate any such unrestricted subsidiary as a restricted subsidiary;
provided that (i) any subsidiary previously designated as an unrestricted
subsidiary may not thereafter be re-designated as an unrestricted subsidiary,
and (ii) no subsidiary may be designated as an unrestricted subsidiary, unless
it is also an “unrestricted subsidiary” for purposes of other material debt. The
designation of any subsidiary as an “unrestricted” subsidiary shall constitute
an investment for purposes of the investment covenant in the Senior Secured
Credit Documentation in an amount equal to the fair market value thereof, and
the designation of any unrestricted subsidiary as a restricted subsidiary shall
be deemed to be an incurrence of indebtedness and liens by a restricted
subsidiary of any outstanding indebtedness or liens, as applicable, of such
unrestricted subsidiary for purposes of the Senior Secured Credit Documentation.
With limited exceptions to be mutually agreed, unrestricted subsidiaries will
not be subject to the representations and warranties, affirmative or negative
covenants or events of default provisions of the Senior Secured Credit
Documentation, and the cash held by, the results of operations, indebtedness and
interest expense of unrestricted subsidiaries will not be taken into account for
purposes of determining compliance with the Financial Covenants or financial
tests contained in such Senior Secured Credit Documentation; provided, however,
that notwithstanding the foregoing, unrestricted subsidiaries will be subject to
representations and warranties, covenants and event of default provisions of the
Senior Secured Credit Documentation with respect to matters related to Foreign
Corrupt Practices Act, OFAC and other sanctions, anti-terrorism and anti-money
laundering laws.

 

B-20



--------------------------------------------------------------------------------

Events of Default:   Events of Default (to be applicable to the Borrower and its
subsidiaries) will be limited to the following, in each case (where applicable),
with materiality thresholds, exceptions and qualifications to be mutually
agreed: (i) nonpayment of principal or Letter of Credit drawings when due or
interest, fees or other amounts after a grace period to be mutually agreed; (ii)
any representation or warranty proving to have been incorrect in any material
respect (or, in any respect, if qualified by materiality) when made or
confirmed; (iii) failure to perform or observe covenants set forth in the Senior
Secured Credit Documentation, subject (where customary and appropriate) to
notice and an appropriate grace period to be mutually agreed; (iv)
cross-defaults and cross-acceleration to other indebtedness in an amount to be
mutually agreed; (v) bankruptcy, insolvency proceedings, etc. (with a grace
period for involuntary proceedings to be mutually agreed); (vi) inability to pay
debts, attachment, etc.; (vii) judgment defaults in an amount to be mutually
agreed; (viii) customary ERISA defaults; (ix) actual or asserted invalidity of
Senior Secured Credit Documentation or subordination provisions or impairment of
security interests in the Collateral; and (x) Change of Control. Notwithstanding
the foregoing, a breach of the Financial Covenants as a “financial maintenance
covenant” (and not as a separate governor for other conditions, baskets, etc.)
shall not constitute an event of default for the purposes of the Term Loan
Facility, unless the Required Revolving Lenders (as defined below) have
accelerated the Revolving Credit Facility and/or terminated the commitments in
respect thereof as a result of such breach. Assignments and Participations:  
The Borrower may not assign its rights or obligations under the Senior Secured
Credit Facilities. Any Lender may assign, and may sell participations in, its
rights and obligations under the Senior Secured Credit Facilities, subject (x)
in the case of participations, to customary restrictions on the voting rights of
the participants and restrictions on participations to the Borrower and its
affiliates and (y) in the case of assignments, to such limitations as may be
established by the Administrative Agent (including (i) a minimum assignment
amount of $1.0 million in the case of any Term Loan and $5.0 million in the case
of any Loans and/or commitments under the Revolving Credit Facility (or, if
less, the entire amount of such assignor’s commitments and outstanding Loans at
such time), (ii) an assignment fee in the amount of $3,500 to be paid by the
respective assignor or assignee to the Administrative Agent, (iii) restrictions
on assignments to any entity that is not an Eligible Transferee (to be defined
to exclude Disqualified Institutions (to the extent the identity of such
Disqualified Institution has been made available by the Borrower to all
Lenders), natural

 

B-21



--------------------------------------------------------------------------------

 

persons and, except in connection with a Borrower Buy-Back (as defined below),
the Borrower and its affiliates), (iv) except in the case of an assignment to
any Lender, its affiliates or an “approved fund” of a Lender, the receipt of the
consent of the Administrative Agent and, so long as no default or event of
default exists under the Senior Secured Credit Facilities, the Borrower (such
consent, in any such case, not to be unreasonably withheld, delayed or
conditioned), provided that such consent of the Borrower shall be deemed to have
been given if the Borrower has not responded within ten business days of a
request for such consents, and (v) in the case of the assignment of any
commitments under the Revolving Credit Facility, the consent of the Swingline
Lender and each Primary Issuing Lender of a Letter of Credit (such consent, in
each case, not to be unreasonably withheld, delayed or conditioned)). The Senior
Secured Credit Facilities shall provide for a mechanism which will allow for
each assignee to become a direct signatory to the Senior Secured Credit
Facilities and will relieve the assigning Lender of its obligations with respect
to the assigned portion of its commitment and/or Loans, as applicable.
Assignments will be by novation and will not be required to be pro rata among
the Senior Secured Credit Facilities. In no event shall the Administrative Agent
be obligated to ascertain, monitor or inquire as to whether any person is a
Disqualified Institution, and the Administrative Agent shall not have any
liability (or duties) with respect to or arising out of any assignment or
participation of loans to, or the restrictions on any exercise of any rights or
remedies of, any Disqualified Institution.

 

The Senior Secured Credit Documentation shall provide that Term Loans may be
purchased by, and assigned to, the Borrower on a non-pro rata basis through
Dutch auctions open to all Lenders with Term Loans on a pro rata basis in
accordance with procedures to be agreed; provided that (i) no default or event
of default then exists under the Senior Secured Credit Facilities or would
result therefrom, (ii) any such purchase is made at a discount to par, (iii) the
Borrower shall make a representation that it is not in possession of any
material non-public information, (iv) any such Term Loans shall be automatically
and permanently cancelled immediately upon purchase by the Borrower, (v) the
Borrower shall not be permitted to use the proceeds of Revolving Loans or
Swingline Loans to purchase Term Loans, and (vi) other conditions as may be
required by the Administrative Agent (any such purchase and assignment, a
“Borrower Buy-Back”).

Waivers and Amendments:   Amendments and waivers of the provisions of the Senior
Secured Credit Documentation will require the approval of Lenders holding
commitments and/or outstandings (as appropriate) representing more than 50% of
the aggregate commitments and outstandings under the Senior Secured Credit
Facilities (the “Required Lenders”), except that (a) the consent of each Lender
directly affected thereby will be required

 

B-22



--------------------------------------------------------------------------------

 

with respect to (i) increases in commitment amounts of such Lender, (ii)
reductions of principal, interest or fees of such Lender, (iii) extensions of
scheduled payments of any Loans (including at final maturity) or times for
payment of interest or fees of such Lender, (iv) amendments to the collateral
proceeds waterfall and (v) modifications to the pro rata sharing and payment
provisions, assignment provisions or the voting percentages, (b) the consent of
all of the Lenders shall be required with respect to releases of all or
substantially all of the Collateral or the value of the Guaranties provided by
the Guarantors taken as a whole, (c) the consent of each Letter of Credit
issuer, the Swingline Lender and/or the Administrative Agent shall, as
applicable, be required with respect to any amendment that adversely affects
their respective rights and duties and (d) class voting rights for Lenders under
each affected tranche of the Senior Secured Credit Facilities shall be required
for certain types of amendments and waivers; provided that if any of the matters
described in clause (a) or (b) above is agreed to by the Required Lenders, the
Borrower shall have the right to either (x) substitute any non-consenting Lender
by having its Loans and commitments assigned, at par, to one or more other
institutions, subject to the assignment provisions described above or (y) with
the express written consent of the Required Lenders, terminate the commitment
of, and repay the obligations owing to, any non-consenting Lender, subject to
repayment in full of all obligations of the Borrower owed to such Lender
relating to the Loans and participations held by such Lender (including any
Prepayment Premium).

 

Notwithstanding the foregoing, amendments to and waivers of the Financial
Covenants (solely as it applies to the Financial Covenants as “financial
maintenance covenants” (and not as a separate governor for other conditions,
baskets etc.)) and defined terms as used therein shall only require the approval
of Lenders holding more than 50% of the aggregate amount of the commitments
and/or outstandings under the Revolving Credit Facility (the “Required Revolving
Lenders”).

 

In addition, the Senior Secured Credit Documentation shall provide for the
amendment (or amendment and restatement) of the Senior Secured Credit
Documentation to provide for a new tranche of replacement term loans to replace
all or a portion of the term loans of a given tranche under the Senior Secured
Credit Facilities, subject to customary limitations (including as to tenor,
weighted average life to maturity, “effective yield” not exceeding that
applicable to the tranche of term loans so replaced, prepayment ratability
provisions and applicable covenants prior to the Term Loan Maturity Date), with
the consent of the Administrative Agent, the Borrower and the lenders providing
such replacement term loans.

 

B-23



--------------------------------------------------------------------------------

  The Senior Secured Credit Documentation will contain customary “amend and
extend” provisions pursuant to which the Borrower, with the approval of
consenting Lenders, may extend the maturity of Term Loans of such consenting
Lenders and, in connection therewith, amend the interest rates, yield, fees,
amortization (so long as the weighted average life to maturity is not shortened)
and prepayment provisions applicable to such extended Term Loans; provided that
the application of voluntary and mandatory prepayments shall not be on a greater
than pro rata basis with any non-extending Term Loans. Defaulting Lenders:   If
any Lender under the Revolving Credit Facility becomes a Defaulting Lender (to
be defined on terms satisfactory to the Administrative Agent) at any time, then,
so long as no default or event of default then exists, the exposure of such
Defaulting Lender with respect to Swingline Loans and Letters of Credit will
automatically be reallocated among the non-Defaulting Lenders under the
Revolving Credit Facility pro rata in accordance with their commitments under
the Revolving Credit Facility up to an amount such that the aggregate credit
exposure of such non-Defaulting Lender under the Revolving Credit Facility does
not exceed its commitment thereunder. In the event such reallocation does not
fully cover the exposure of such Defaulting Lender (or such reallocation is not
then permitted), the Swingline Lender or applicable Letter of Credit issuer may
require the Borrower to repay or cash collateralize, as applicable, such
“uncovered” exposure in respect of the Swingline Loans or Letter of Credit
outstandings, as the case may be, and will have no obligation to make new
Swingline Loans or issue new Letters of Credit, as applicable, to the extent
such Swingline Loans or Letter of Credit outstandings, as applicable, would
exceed the unused commitments of the non-Defaulting Lenders under the Revolving
Credit Facility. Indemnification; Expenses:   The Senior Secured Credit
Documentation will contain customary indemnities for the Administrative Agent,
the Joint Lead Arrangers, the Lenders and their respective affiliates and
controlling persons and the employees, officers, agents and advisors of the
foregoing as reasonably determined by the Administrative Agent (including,
without limitation, for all reasonable and documented costs and expenses of the
Lenders incurred after the occurrence, and during the continuance of, an event
of default under the Senior Secured Credit Facilities); provided that the
Borrower shall not be responsible for the fees and expenses of more than one
primary counsel for the Administrative Agent, one regulatory counsel in each
applicable specialty, one local or foreign counsel for each relevant
jurisdiction, one other counsel for all other Lenders and their respective
affiliates, employees, officers and agents and, in each case, if reasonably
necessary or advisable in the judgment of the affected person in the case of an
actual or perceived conflict of interest, an additional regulatory counsel in
each applicable specialty and one additional local or foreign counsel in each
such applicable jurisdiction,

 

B-24



--------------------------------------------------------------------------------

 

in each case other than as a result of such person’s gross negligence, willful
misconduct or bad faith as determined by a court of competent jurisdiction in a
final and non-appealable decision.

 

The Senior Secured Credit Documentation will require the Borrower to pay all
reasonable and documented expenses of the Administrative Agent, the Swingline
Lender, each issuer of Letters of Credit, the Joint Lead Arrangers and the
Lenders associated with the syndication of the Senior Secured Credit Facilities
and the preparation, execution, delivery and administration of the Senior
Secured Credit Documentation and any amendment or waiver with respect thereto
and in connection with the enforcement of the Senior Secured Credit
Documentation.

Governing Law and Forum:   All Senior Secured Credit Documentation shall be
governed by the internal laws of the State of New York (except security
documentation that the Administrative Agent determines should be governed by
local or foreign law). The Borrower and the Guarantors will submit to the
exclusive jurisdiction and venue of any New York State court or Federal court
sitting in the County of New York, Borough of Manhattan, and appellate courts
thereof (except to the extent the Administrative Agent requires submission to
any other jurisdiction in connection with the exercise of any rights under any
security document or the enforcement of any judgment). Counsel to Administrative
Agent and Joint Lead Arrangers:   White & Case LLP.

 

B-25



--------------------------------------------------------------------------------

EXHIBIT C

Project Falcon

$2,700,000,000 Senior Secured Credit Facilities

Summary of Additional Conditions Precedent

Capitalized terms used in this Exhibit C but not defined herein shall have the
meanings set forth in the commitment letter to which this Exhibit C is attached
(the “Commitment Letter”) and in the other Exhibits to the Commitment Letter. In
the case of any such capitalized term that is subject to multiple and differing
definitions, the appropriate meaning thereof in this Exhibit C shall be
determined by reference to the context in which it is used.

The initial borrowing under the Senior Secured Credit Facilities shall be
subject to the following additional conditions precedent:

1. The Initial Lenders’ commitments under the Senior Secured Credit Facilities
will be subject to the execution and delivery by the Borrower and Guarantors of
definitive Senior Secured Credit Documentation consistent with the terms of the
Commitment Letter and the Term Sheet and this Summary of Additional Conditions
Precedent, in each case prepared by counsel to the Agents.

2. The Acquisition Agreement shall be in full force and effect. Concurrently
with the initial funding under the Senior Secured Credit Facilities, the
Acquisition shall have been consummated in accordance with the terms and
conditions of the Acquisition Agreement, and the Acquisition Agreement shall not
have been amended, modified, supplemented or any provision or condition therein
waived by the Borrower, and neither the Borrower nor any affiliate thereof shall
have consented to any action which would require the consent of the Borrower or
such affiliate under the Acquisition Agreement, if such amendment, modification,
supplement, waiver or consent would be adverse to the interests of the Lenders
in any material respect, in any such case without the prior written consent of
the Agents (it being understood and agreed that any amendment, modification,
supplement, waiver or consent (a) that decreases the purchase price in respect
of the Acquisition shall not be deemed to be adverse to the interests of the
Lenders in any material respect, so long as such decrease is allocated to reduce
the aggregate principal amount of the Term Loan Facility, (b) that results in
any increase in the purchase price in respect of the Acquisition shall not be
deemed to be adverse to the interests of the Lenders in any material respect, so
long as such increase is funded solely by an issuance of common equity interests
of the Borrower, and (c) of the Minimum Condition (as defined in the Acquisition
Agreement as in effect on the date hereof) shall be deemed to be adverse to the
interests of the Lenders in a material respect).

3. (a) Except as set forth in the forms, documents and reports required to be
filed or furnished prior to the date hereof by the Target with the United States
Securities and Exchange Commission (the “SEC”) filed or furnished with the SEC
since December 31, 2013 (including exhibits and other information incorporated
by reference therein) and publicly available prior to the date hereof on the
SEC’s Electronic Data Gathering Analysis and Retrieval System (but



--------------------------------------------------------------------------------

excluding any forward-looking disclosures set forth in any “risk factors”
section, any disclosures in any “forward-looking statements” section and any
other disclosures included therein to the extent they are predictive or
forward-looking in nature) where the applicability of such disclosure as an
exception to a particular representation is reasonably apparent on the face of
such disclosure or in the Company Disclosure Letter (as defined in the
Acquisition Agreement on the date hereof), from December 28, 2014 through the
date of the Acquisition Agreement there has not occurred any event, development,
occurrence, or change that has had, or would reasonably be expected to have,
individually or in the aggregate, a Target Material Adverse Effect and (b) no
change, event or effect shall have arisen or occurred following the date of the
Acquisition Agreement and be continuing as of immediately prior to the
expiration of the Tender Offer, which, individually or in the aggregate,
constitutes, or would reasonably be expected to constitute, a Target Material
Adverse Effect. As used herein, a “Target Material Adverse Effect” means a
change, event or effect that is materially adverse to the business, results of
operations or condition (financial or otherwise) of the Target and its
Subsidiaries (as defined in the Acquisition Agreement), taken as a whole, but
shall not include changes, events or effects relating to or resulting from:
(i) changes or developments in economic or political conditions or in
securities, credit or financial markets, including changes in interest rates and
changes in exchange rates, (ii) changes or developments in or affecting the
industries in which the Target and its Subsidiaries operate, including changes
in Law (as defined in the Acquisition Agreement) or regulation affecting such
industries, (iii) the execution and delivery of the Acquisition Agreement or the
public announcement or pendency of the Tender Offer or Merger or the other
Transactions (as defined in the Acquisition Agreement for purposes of this
paragraph 3), including the impact thereof on the relationships, contractual or
otherwise, of the Target or any of its Subsidiaries, including with employees,
customers, suppliers, distributors or partners, (iv) the identity of the
Borrower or any of its affiliates as the acquiror of the Target, or its or their
plans for the Target, (v) compliance with the terms of, or the taking of any
action required by, the Acquisition Agreement or consented to by the Borrower,
(vi) any acts of terrorism or war, acts of God, natural disasters, weather
conditions or other calamities, (vii) changes in GAAP or the interpretation
thereof, (viii) any stockholder class action, derivative or similar litigation
relating to the Acquisition Agreement or the Transactions, (ix) any failure to
meet internal or published projections, forecasts or revenue or earning
predictions for any period, including analyst expectations or projections,
forecasts or predictions or (x) any decrease or decline in the market price or
trading volume of the Company Common Stock (as defined in the Acquisition
Agreement) (provided that, in the case of clauses (ix) and (x), the facts and
circumstances underlying any such failure, decrease or decline may be taken into
account in determining whether a Target Material Adverse Effect has occurred),
except in the case of clauses (i), (ii), (vi) and (vii) to the extent that the
Target and its Subsidiaries, taken as a whole, are disproportionately affected
thereby relative to other peers in the industries in which the Target and its
Subsidiaries operate.

4. All obligations (other than inchoate indemnity obligations for which no claim
has been made) of the Borrower, its subsidiaries and the Acquired Business with
respect to the indebtedness being refinanced pursuant to the Refinancing shall
have been paid in full (or irrevocable notice for the repayment or redemption
thereof will be given and accompanied by any prepayments or deposits required to
defease, terminate and satisfy in full any related indentures or notes), and all
commitments, security interests and guaranties in connection therewith shall
have been terminated and released. After giving effect to the consummation of
the Transaction, the Borrower and its subsidiaries shall have no outstanding
preferred equity or indebtedness, except for (i) indebtedness incurred pursuant
to the Senior Secured Credit

 

C-2



--------------------------------------------------------------------------------

Facilities, (ii) ordinary course capital leases, purchase money indebtedness,
equipment financings, letters of credit and surety bonds permitted by the
Existing Credit Agreement, (iii) indebtedness incurred pursuant to any current
and noncurrent “Long-term debt” identified in the Borrower’s most recent 10-Q
(and the footnotes thereto) filed with the U.S. Securities and Exchange
Commission (except for the Existing Credit Agreement), (iv) indebtedness of the
Acquired Business permitted to remain outstanding under the Acquisition
Agreement (after the consummation of the Transaction), and (v) such other
existing indebtedness, if any, as shall be permitted by the Joint Lead Arrangers
(the indebtedness described in clauses (ii) through (v), the “Permitted
Surviving Indebtedness”).

5. Subject to the Certain Funds Provision, the Guaranties and Security
Agreements required by the Term Sheet shall have been executed and delivered by
the Borrower and Guarantors and, subject to the Funds Certain Provisions, the
Lenders shall have a perfected security interest in all assets of the Borrower
and the Guarantors constituting Collateral as, and to the extent, required by
the Term Sheet.

6. The Lenders shall have received (1) legal opinions from counsel in customary
form, scope and substance, (2) a solvency certificate as to the solvency of the
Borrower and its subsidiaries on a consolidated basis after giving effect to the
Transaction, in the form attached hereto as Annex A, from the chief financial
officer of the Borrower and (3) other customary closing and corporate documents,
resolutions, certificates and lien searches.

7. The Agents shall have received (1) audited consolidated balance sheets and
related statements of income and cash flows of each of the Borrower and the
Acquired Business for the three most recently ended fiscal years of the Borrower
or the Acquired Business, as applicable, ended at least 90 days prior to the
Closing Date, (2) unaudited consolidated balance sheets and related statements
of income and cash flows of the Borrower and the Acquired Business for each
fiscal quarter of the Borrower or the Acquired Business, as applicable, ended
after the close of its most recent fiscal year and at least 45 days prior to the
Closing Date, and (3) pro forma consolidated financial statements of the
Borrower and its subsidiaries (including the Acquired Business) and a pro forma
consolidated statement of income of the Borrower for the twelve-month period
ending on the last day of the most recently completed four fiscal quarter period
ended at least 45 days before the Closing Date, prepared in accordance with GAAP
and after giving effect to the Transaction as if the Transaction had occurred at
the beginning of such period.

8. The Borrower (a) shall have delivered (or caused to be delivered) the
Information Materials to the Joint Lead Arrangers (it being understood and
agreed that such information shall not include any information customarily
delivered by an investment bank in the preparation of the Information Materials)
and (b) shall have provided the Joint Lead Arrangers a period (the “Marketing
Period”) of not less than 15 consecutive Business Days after Joint Lead
Arrangers’ receipt of the Information Materials and the applicable financial
statements referred to in paragraph 7 above then required to have been delivered
at the time of the receipt of the Information Materials (the “Required
Information”) to attempt to syndicate the Senior Secured Credit Facilities
(provided that solely for purposes of this clause (b) and each determination
made herein in reference to the delivery of financial statements prior to
“Closing Date” as used in paragraph 7, the reference to “Closing Date” as so
used in paragraph 7 shall mean the date on which the Borrower shall have
delivered the Information Materials to the Joint Lead Arrangers in

 

C-3



--------------------------------------------------------------------------------

accordance with clause (a) above; and provided, further, that (i) November 25,
2015, November 27, 2015, July 1, 2016 and July 5, 2016 shall not be included in
determining such consecutive Business Day period, (ii) the Marketing Period
shall either end on or prior to December 18, 2015 or, if the Marketing Period
has not ended on or prior to December 18, 2015, then the Marketing Period shall
commence no earlier than January 4, 2016, (iii) the Marketing Period shall
either end on or prior to August 19, 2016 or, if the Marketing Period has not
ended on or prior to August 19, 2016, then the Marketing Period shall commence
no earlier than September 6, 2016 and (iv) if the Marketing Period as otherwise
provided above has not been completed and the Borrower is obligated to deliver
new financial statements pursuant to paragraph 7 in respect of a subsequent
fiscal period that do not constitute Required Information, then the Joint Lead
Arrangers shall have a period of not less than three consecutive Business Days
from receipt of such financial statements to attempt to syndicate the Senior
Secured Credit Facilities and the “Marketing Period” shall, if otherwise
expiring before such three Business Day period, be so extended to allow such
minimum additional period). If the Borrower shall in good faith reasonably
believe that it has delivered the Required Information pursuant to this
paragraph 8, the Borrower may deliver to the Joint Lead Arrangers written notice
to that effect (stating when it believes it completed such delivery), in which
case the Borrower shall be deemed to have satisfied its requirements under this
paragraph 8 with respect to the Required Information on the date specified in
such notice and the Marketing Period shall be deemed to have commenced on the
date specified in such notice, in each case unless the Joint Lead Arrangers in
good faith reasonably believe that the Borrower has not delivered the Required
Information pursuant to this paragraph 8 and, within two business days after
their receipt of such notice from the Borrower, the Joint Lead Arrangers deliver
a written notice to the Borrower to that effect (stating with specificity the
Required Information required under this paragraph 8 that the Borrower has not
delivered). For purposes of this section, “Business Day” means any day other
than a Saturday, a Sunday or a day on which the Federal Reserve Bank of New York
is closed.

9. All costs, fees, expenses (including, without limitation, legal fees and
expenses) and other compensation contemplated hereby, payable to each Agent and
the Lenders or otherwise payable in respect of the Transaction shall have been
paid to the extent due pursuant to the Commitment Letter or the Fee Letter and
invoiced prior to the Closing Date.

10. To the extent specifically requested in writing to the Borrower at least ten
Business Days prior to the Closing Date, the Agents shall have received five
Business Days prior to the Closing Date all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act.

 

C-4



--------------------------------------------------------------------------------

Annex A to Exhibit C

FORM OF SOLVENCY CERTIFICATE

[●],             

This Solvency Certificate is being executed and delivered pursuant to
Section [●] of that certain [●]1 (the “Credit Agreement”); the terms defined
therein being used herein as therein defined.

I, [●], the chief financial officer of the Borrower, solely in such capacity and
not in an individual capacity, hereby certify that I am the chief financial
officer of the Borrower and that I am generally familiar with the businesses and
assets of the Borrower and its subsidiaries (taken as a whole), and I am duly
authorized to execute this Solvency Certificate on behalf of the Borrower
pursuant to the Credit Agreement.

I further certify, solely in my capacity as chief financial officer of the
Borrower, and not in my individual capacity, as of the date hereof and after
giving effect to the Transaction and the incurrence of the indebtedness and
obligations being incurred in connection with the Credit Agreement and the
Transaction on the date hereof, that, (i) the sum of the debt (including
contingent liabilities) of the Borrower and its subsidiaries, taken as a whole,
does not exceed the fair value of the present assets of the Borrower and its
subsidiaries, taken as a whole; (ii) the present fair saleable value of the
assets of the Borrower and its subsidiaries, taken as a whole, is not less than
the amount that will be required to pay the probable liabilities (including
contingent liabilities) of the Borrower and its subsidiaries, taken as a whole,
on their debts as they become absolute and matured; (iii) the capital of the
Borrower and its subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of the Borrower or its subsidiaries, taken as a whole,
contemplated as of the date hereof; and (iv) the Borrower and its subsidiaries,
taken as a whole, are able to pay their debts (including current obligations and
contingent liabilities) as such debts mature and do not intend to incur, or
believe that they will incur, debts (including current obligations and
contingent liabilities) beyond their ability to pay such debt as they mature in
the ordinary course of business. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Financial Accounting Standards Board Accounting Standards
Codification 450 (Topic 450, “Contingencies”)).

[Remainder of page intentionally left blank]

 

1  Describe Credit Agreement.

 

C-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

By:  

 

  Name:   [●]   Title:   Chief Financial Officer

 

C-6